Exhibit 10.52

Execution Version

STRICTLY CONFIDENTIAL

 

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

ASSET PURCHASE AGREEMENT

by and among

FOREST LABORATORIES, LLC,

FOREST LABORATORIES CANADA INC., and

FOREST LABORATORIES HOLDINGS LIMITED

as Sellers,

ACTAVIS PLC,

and

ASTRAZENECA UK LIMITED,

as Purchaser

Dated as of February 4, 2015

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS AND CONSTRUCTION

     1   

    1.1

   Definitions      1   

    1.2

   Interpretation Provisions      15   

    1.3

   Performance of Obligations by Affiliates      16   

ARTICLE 2 PURCHASE AND SALE

     16   

    2.1

   Purchase and Sale of Acquired Assets      16   

    2.2

   Excluded Assets      17   

    2.3

   Assumed Liabilities      18   

    2.4

   Excluded Liabilities      19   

ARTICLE 3 PURCHASE PRICE; CLOSING

     21   

    3.1

   Purchase Price      21   

    3.2

   Closing      21   

    3.3

   Seller Closing Deliveries      21   

    3.4

   Purchaser Closing Deliveries      22   

    3.5

   Tax Allocation      22   

    3.6

   Risk of Loss      22   

    3.7

   Royalties      22   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLERS

     24   

    4.1

   Organization, Power and Standing      24   

    4.2

   Authority, Non-Contravention, Required Filings      24   

    4.3

   Financial Information      26   

    4.4

   Title to Properties and Assets      26   

    4.5

   Intellectual Property Rights      26   

    4.6

   Acquired Contracts      29   

    4.7

   Compliance with Law; Permits; Regulatory Matters      29   

    4.8

   Litigation      31   

    4.9

   Inventory      31   

    4.10

   Recalls; Product Liability      32   

    4.11

   Taxes      33   

    4.12

   Brokers      33   

    4.13

   Exclusivity of Representations      33   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER

     33   

    5.1

   Organization, Power and Standing      33   

    5.2

   Authority, Non-Contravention, Required Filings      33   

    5.3

   Sufficient Funds Available      35   

    5.4

   Brokers      35   

    5.5

   Exclusivity of Representations      35   

ARTICLE 6 COVENANTS AND AGREEMENTS

     35   

    6.1

   Conduct Prior to Closing      35   

    6.2

   Access to Information; Confidentiality      37   

    6.3

   Transfer of Acquired Regulatory Approvals      38   

    6.4

   Third Party Consents      39   

    6.5

   Governmental Consents      39   

    6.6

   Support      41   

    6.7

   Trade Notification      41   

    6.8

   Intellectual Property License      41   

    6.9

   Use of Licensed Names and NDCs      42   

    6.10

   Assistance in Collecting Certain Amounts      43   

    6.11

   Regulatory Documentation and Marketing Records      44   

    6.12

   Post-Closing Responsibility for Products Sold in the Territory      44   

    6.13

   Health Care Reform Fees      44   

    6.14

   Withholding Tax      45   

    6.15

   Transfer Taxes      45   

    6.16

   Apportioned Obligations      45   

    6.17

   VAT      45   

    6.18

   Wrong Pockets      46   

    6.19

   Non-Compete; Termination of Discussions      46   

    6.21

   Negotiation and Completion of Ancillary Agreements      47   

    6.22

   Certain Agreements      47   

    6.23

   Aclidinium Canada Matters      47   

ARTICLE 7 CONDITIONS

     47   

    7.1  

   Conditions to the Obligation of the Parties      47   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

    7.2

   Conditions to the Obligations of Purchaser      47   

    7.3

   Conditions to the Obligations of the Sellers      48   

ARTICLE 8 TERMINATION

     49   

    8.1

   Termination      49   

    8.2

   Effect of Termination      50   

    8.3

   Withdrawal of Certain Filings      50   

ARTICLE 9 INDEMNIFICATION AND SURVIVAL

     50   

    9.1

   Survival      50   

    9.2

   Indemnification      50   

    9.3

   Limitations on Indemnification      51   

    9.4

   Sole and Exclusive Remedy      52   

    9.5

   Procedure for Claims      52   

    9.6

   Setoff Rights      53   

ARTICLE 10 PARENT GUARANTEE

     54   

    10.1

   Representations and Warranties of Seller Parent      54   

    10.2

   Seller Parent Guarantee      54   

ARTICLE 11 MISCELLANEOUS

     55   

    11.1

   Public Announcements      55   

    11.2

   Expenses      55   

    11.3

   Notices      55   

    11.4

   Entire Agreement; Modification      56   

    11.5

   Severability      57   

    11.6

   No Waiver; Cumulative Remedies      57   

    11.7

   Governing Law; Submission to Jurisdiction; Waiver of Jury Trial      57   

    11.8

   Counterparts      58   

    11.9

   Assignments      58   

    11.10

   Reservation of Rights; No Implied Licenses      58   

    11.11

   No Third Party Beneficiaries      58   

    11.12

   Further Assurances      58   

    11.13

   Equitable Relief      58   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Schedules and Exhibits

Seller Disclosure Letter

 

Exhibit A

Form of Aclidinium Novation and Consent Agreement

Exhibit B

Form of Aclidinium US Termination Agreement

Exhibit C

Form of Assignment Agreement

Exhibit D

Form of Bill of Sale

Exhibit E

Form of Domain Name Assignment

Exhibit F

Form of Patent Assignment

Exhibit G

Form of Purchaser FDA Transfer Letters

Exhibit H

Form of Seller FDA Transfer Letters

Exhibit I

Form of Supply Agreements

Exhibit J

Form of Trademark Assignment

Exhibit K

Form of Transition Services Agreement

Exhibit L

Product Obligations and Reporting

Exhibit M

Certain Matters

Exhibit N

Aclidinium Canada Matters

 

i



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”), is made as of February 4,
2015, by and among Forest Laboratories, LLC, a Delaware limited liability
company and successor-in-interest to Forest Laboratories, Inc. (“Forest”),
Forest Laboratories Holdings Limited, a corporation organized under the Laws of
Ireland (“FLH”) and Forest Laboratories Canada Inc., a corporation organized
under the Laws of Canada (collectively, with Forest and FLH, the “Sellers”, and
each, a “Seller”), AstraZeneca UK Limited, a private limited company registered
in England and Wales (“Purchaser”), and, solely with respect to Articles 10 and
11, Actavis plc, a public limited company organized under the laws of Ireland
(“Seller Parent”). Each of the Sellers and Purchaser, and solely for purposes of
Article 10 and 11, Seller Parent, may be referred to, individually, as a “Party”
or, collectively, as the “Parties.”

WHEREAS, the Sellers and/or their respective Affiliates own, license or
otherwise hold the rights to develop, promote, market, distribute and/or sell
the Products (as defined below) and are engaged in the Exploitation (as defined
below) of the Products in the Territory (such rights, the “Product Business”);

WHEREAS, on October 31, 2014, Almirall S.A. and Purchaser completed a strategic
transaction in which Almirall S.A. transferred the rights to its respiratory
franchise to Purchaser;

WHEREAS, prior to or concurrent with the execution of this Agreement, (i) the
Sellers, Purchaser and Almirall S.A., or one or more of their respective
Affiliates, have entered into an agreement pursuant to which they have agreed
to, among other things, novate and assign the Aclidinium US Agreements from
Almirall S.A. to Purchaser or one of its Affiliates, in the form of Exhibit A
(the “Aclidinium Novation and Consent Agreement”); and (ii) the Sellers,
Purchaser, or one or more of their respective Affiliates, have entered into a
letter agreement addressing certain consents and waivers between the parties
thereto (the “Letter Agreement”); and

WHEREAS, the Sellers desire to sell, assign or otherwise transfer and/or cause
their respective Affiliates to sell, assign, or otherwise transfer, and
Purchaser desires to purchase and accept, the Acquired Assets (as defined
below), subject to the terms and conditions described in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties, intending to be legally bound hereby,
do agree as follows:

ARTICLE 1

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. For purposes of this Agreement, the following terms shall have
the meanings designated to them under this Article 1, unless otherwise
specifically indicated:

“Accounts Receivable” shall mean all accounts receivable, notes receivable and
other indebtedness due and owed by any Third Party to any of the Sellers or
their respective Affiliates arising from, or held in connection with, the sale
or distribution of the Products by or on behalf of the Sellers or any of their
respective Affiliates prior to the Closing.



--------------------------------------------------------------------------------

“Aclidinium Agreements” shall mean the Aclidinium Canada Agreement and the
Aclidinium US Agreements.

“Aclidinium Canada Agreement” shall mean the Co-Promotion Agreement, dated
August 9, 2012, by and between Purchaser (as successor by assignment to
Almirall, S.A.) and Forest Laboratories Canada Inc.

“Aclidinium Novation and Consent Agreement” shall have the meaning set forth in
the Recitals.

“Aclidinium Products” shall mean the products Exploited by the Sellers or their
respective Affiliates pursuant to the Aclidinium Agreements, including Tudorza
Pressair and the Development Product, and the ICS Combination Product referred
to in the Aclidinium Agreements.

“Aclidinium US Agreements” shall mean, collectively, (a) the License,
Development, Commercialization and Cooperation Agreement dated as of April 7,
2006, by and between Almirall S.A. (formerly known as Almirall Prodesfarma, S.A.
and Laboratorios Almirall, S.A.), acting in its own name and on behalf of its
Affiliates (“Almirall”), and Forest Laboratories Holdings Limited, acting in its
own name and on behalf of its Affiliates; (b) the Technical Agreement dated
January 16, 2012 between Almirall and Forest Laboratories Holdings Limited; and
(c) all amendments, supplements, agreements, documents or instruments identified
as Aclidinium US Agreements as set forth on Schedule 1.1(a) of the Seller
Disclosure Letter.

“Aclidinium US Termination Agreement” shall mean the Termination Agreement to be
entered into between Purchaser and the Sellers or one or more of their
respective Affiliates on the Closing Date, in substantially the form of Exhibit
B.

“Acquired Assets” shall have the meaning set forth in Section 2.1.

“Acquired Business” shall have the meaning set forth in Section 6.20(a).

“Acquired Contracts” shall mean the (a)(i) Contracts exclusively related to any
Product and (ii) Contracts exclusively related to any Acquired Intellectual
Property Rights, including, in each case ((i) and (ii)), those Contracts listed
on Schedule 1.1(b) of the Seller Disclosure Letter, and (b) any confidentiality
or similar agreement entered into between the Sellers or any of their respective
Affiliates or Representatives, on the one hand, and any Third Party with respect
to any potential Competing Transaction, on the other hand. For the avoidance of
doubt, the Acquired Contracts shall not include the Aclidinium Agreements or the
Excluded Contracts; provided, that to the extent any Contract that constitutes
an Acquired Contract hereunder has not been made available to Purchaser or its
advisers in connection with the transactions contemplated hereby, Purchaser
shall have a period of ten (10) Business Days following the date hereof (or, if
later, the tenth (10th) Business Day following the date on which such Contract
is made available to Purchaser or such advisors) to determine whether such
Contract will be an Acquired Contract or an Excluded Contract.

 

2



--------------------------------------------------------------------------------

“Acquired Equipment” shall mean the backup filling line equipment owned by
Forest Laboratories Ireland Ltd. and used or held for use in the Manufacture of
Tudorza Pressair, as described on Schedule 1.1(c).

“Acquired Intellectual Property Rights” shall mean all Intellectual Property
used exclusively in or relating exclusively to the Exploitation of any of the
Products and that is owned by any of the Sellers or any of their respective
Affiliates, including that listed on Schedule 1.1(d) of the Seller Disclosure
Letter.

“Acquired Inventory” shall mean (a) all finished goods inventory (including
samples) of the Products labeled for commercial sale in an amount equal to the
lesser of [***] supply (based on the Sellers’ forecast set forth on Schedule
1.1(e), which shall be consistent with past practice) and the amount in the
possession or control of, or otherwise held by or on behalf of, any of the
Sellers or their respective Affiliates as of the Closing, (b) all bulk tablets
of Daliresp, whether or not packaged, and (c) all inventory of clinical supplies
of Product and placebos for use in the RESPOND Study and the ASCEND Study, in
the case of (b) and (c), in the possession or control of, or otherwise held by
or on behalf of, any of the Sellers and/or their respective Affiliates as of the
Closing. For the avoidance of doubt, all finished goods inventory that is not
Acquired Inventory shall be an Excluded Asset hereunder.

“Acquired Marketing Records” shall mean all Marketing Records exclusively
related to the Exploitation (other than the Supply Chain Actions) of any
Product, in each case, that are in any of the Sellers’ or any of their
respective Affiliates’ possession or control (other than Contracts related to
the DTC Campaigns), to the extent transferable in compliance with applicable
Laws or privacy policies.

“Acquired Regulatory Approvals” shall mean all Regulatory Approvals held by any
of the Sellers or their respective Affiliates exclusively with respect to any
Product, including the Regulatory Approvals listed on Schedule 1.1(f) of the
Seller Disclosure Letter.

“Acquired Regulatory Documentation” shall mean all Regulatory Documentation
exclusively related to the Exploitation (other than the Supply Chain Actions) of
any Product in the possession or control of any of the Sellers or their
respective Affiliates as of the Closing.

“Action” shall mean any action, claim, suit, litigation, proceeding,
arbitration, mediation, audit, hearing, investigation or dispute.

“Affiliate” shall mean, as to any specified Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such specified Person. For purposes of this definition, “control,”
“controlled by” or “under common control with” shall mean the possession of the
power to direct or cause the direction of management and policies of such
Person, whether through direct or indirect the ownership of voting securities or
otherwise.

“Agreement” shall have the meaning set forth in the Preamble.

 

3



--------------------------------------------------------------------------------

“Ancillary Agreements” shall mean, collectively, the Assignment Agreement, the
Bill of Sale, the Supply Agreements, the Transition Services Agreement, the
Domain Name Assignment, the Trademark Assignment, the Patent Assignment, the
Pharmacovigilance Agreement, the Purchaser FDA Transfer Letters, the Seller FDA
Transfer Letters and the Aclidinium US Termination Agreement.

“Apportioned Obligations” shall have the meaning set forth in Section 6.17

“ASCENT Study” shall mean the post-marketing requirement study (LAS MD-45; FDA
Reference No. PMR 1903-1) to evaluate the effect of aclidinium bromide on
long-term cardiovascular safety and COPD exacerbations in patients with moderate
to very severe COPD (ASCENT COPD), a double-blind, randomized, placebo
controlled, parallel-group study to evaluate the effect of aclidinium bromide on
the cardiovascular safety and COPD exacerbations in patients with moderate to
very severe COPD.

“Assignment Agreement” shall mean one or more agreements for the assignment to
Purchaser or one or more of Purchaser’s Affiliates of any of the Sellers’ and/or
their respective Affiliates’ rights in, to and under the Acquired Contracts and
the other intangible Acquired Assets, and the assumption by Purchaser or any of
its applicable Affiliates of the Assumed Liabilities, to be entered into between
one or more of the Sellers or their respective Affiliates, as applicable, and
Purchaser or one or more of Purchaser’s Affiliates on the Closing Date, in
substantially the form of Exhibit C.

“Assumed Liabilities” shall have the meaning set forth in Section 2.3.

“Bill of Sale” shall mean one or more bills of sale for the conveyance of the
tangible Acquired Assets, to be entered into between one or more of the Sellers
or their respective Affiliates, as applicable, and Purchaser or one or more of
Purchaser’s Affiliates on the Closing Date, in substantially the form of Exhibit
D.

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by Law to remain closed in New York,
New York.

“Calendar Quarter” shall have the meaning set forth in Exhibit L.

“Calendar year” shall mean each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar year of this Agreement shall commence on the Closing Date and end on
December 31 of the year in which the Closing Date occurs.

“cGCP” shall mean the ethical, scientific, and quality standards required by the
FDA for designing, conducting, recording, and reporting human clinical trials,
as set forth in FDA regulations in 21 C.F.R. Parts 50, 54, 56, and 312, or as
otherwise required by applicable Law.

“cGLP” shall mean the legal, scientific, and quality standards required by the
FDA for designing, conducting, recording, and reporting nonclinical studies
intended to support applications for research or marketing permits, as set forth
in FDA regulations in 21 C.F.R. Part 58, or as otherwise required by applicable
Law.

 

4



--------------------------------------------------------------------------------

“cGMP” shall mean the FDA’s current Good Manufacturing Practice Regulations at
21 C.F.R. Parts 210 and 211, 21 U.S.C. 351(a), and the respective counterpart
requirements promulgated by Governmental Entities in countries outside the
United States where the Product (or any component thereof) is or was previously
Manufactured.

“Chosen Courts” shall have the meaning set forth in Section 11.7.

“Claim” shall have the meaning set forth in Section 9.5.

“Closing” shall have the meaning set forth in Section 3.2.

“Closing Date” shall have the meaning set forth in Section 3.2.

“Competing Activity” shall mean [***].

“Competing Transaction” shall mean any purchase by or sale or other disposition
to a Third Party of all or any portion of the Sellers’ or their respective
Affiliates’ rights to develop, promote, market, distribute or sell the Products
in the Territory or the Acquired Assets (other than sales of Product inventory
in the ordinary course of business).

“Competition Laws” shall mean the HSR Act and other similar Laws of any
jurisdiction.

“Confidential Information” shall mean, as to a Party, (a) all information
disclosed by such Party (or its Representatives or Affiliates) to the Receiving
Party in connection with this Agreement, any Ancillary Agreement and the
transactions contemplated hereby and thereby, including all information with
respect to the Disclosing Party’s licensors, licensees or Affiliates, (b) all
information disclosed to the Receiving Party by the Disclosing Party under the
Confidentiality Agreement and (c) all memoranda, notes, analyses, compilations,
studies and other materials prepared by or for the Receiving Party to the extent
containing or reflecting the information in the preceding clause (a) or (b).
Notwithstanding the foregoing, Confidential Information shall not include
information that: (i) at the time of disclosure by the Disclosing Party or its
Representatives, is generally available to the public or is otherwise in the
public domain; (ii) becomes generally available to the public or otherwise
becomes part of the public domain after disclosure by the Disclosing Party or
its Representatives without breach of this Agreement by the Receiving Party or
its Representatives; (iii) was in the possession of the Receiving Party or its
Representatives at the time of disclosure by the Disclosing Party or its
representatives and that was not, to the Receiving Party’s knowledge, subject to
any obligation of confidentiality or non-use owed to the Receiving Party;
(iv) was received by the Receiving Party or its Representatives from a Third
Party not known by the Receiving Party to be subject to an obligation of
confidentiality to the Disclosing Party with respect to such information; or
(v) was independently discovered or developed by the Receiving Party or its
Representatives without use of the Disclosing Party’s Confidential Information,
as demonstrated by written documentation.

“Confidentiality Agreement” shall mean the confidentiality agreement as of
January 25, 2015 between Purchaser and Actavis, Inc.

 

5



--------------------------------------------------------------------------------

“Consent” shall mean any and all notices to, consents, approvals, clearances,
ratifications, permissions, authorizations or waivers from Third Parties,
including from any Governmental Entity.

“Contract” shall mean all written or oral agreements, contracts, subcontracts,
leases or subleases (whether for real or personal property), purchase orders,
covenants not to compete, confidentiality agreements, licenses, sublicenses,
instruments, notes, guarantees, assignments, options and warranties to which any
of the Sellers or their respective Affiliates is a party or by which any of the
Sellers or their respective Affiliates or any of the Acquired Assets are bound.

“Court Order” shall mean any judgment, decision, decree, consent decree, writ,
injunction, ruling or order of any Governmental Entity that is binding on any
Person or its property under applicable Laws.

“Daliresp” shall mean Daliresp® (roflumilast).

“Damages” shall mean any and all damages, judgments, awards, liabilities,
losses, obligations, claims of any kind or nature, fines and costs and expenses
(including amounts paid in settlement, court costs and reasonable fees and
expenses of attorneys, accountants, other advisors and of litigation,
arbitration or other dispute resolution procedures).

“Defending Party” shall have the meaning set forth in Section 9.5.

“Development Product” shall mean the aclidinium-formoterol fixed-dose
combination product.

“Disclosing Party” shall have the meaning set forth in Section 6.2(a).

“DOJ” shall mean the U.S. Department of Justice or any successor entity thereto.

“Domain Name Assignment” shall mean one or more Domain Name Assignments
assigning to Purchaser or one or more of Purchaser’s Affiliates the domain names
set forth on Schedule 1.1(d) of the Seller Disclosure Letter from a Seller or a
Sellers’ Affiliate that is the owner thereof, substantially in the form of
Exhibit E.

“DTC Campaigns” shall mean the (a) regional direct-to-consumer advertising
campaign with respect to the Products launched by the Sellers in February 2015
and (b) national direct-to-consumer advertising campaign with respect to the
Products planned for launch by the Sellers in 2015.

“Eligible Insurance Proceeds” shall have the meaning set forth in
Section 9.3(c).

“Encumbrance” shall mean any lien, mortgage, deed of trust, right-of-way, right
of setoff, assessment, security interest, pledge, lease, attachment, adverse
claim, levy, charge, easement, restriction, license, hypothecation, preference,
imperfection of title, right of possession, encumbrance or other similar
restriction or any conditional sale Contract, title retention Contract or other
Contract giving rise to any of the foregoing.

 

6



--------------------------------------------------------------------------------

“Excluded Assets” shall have the meaning set forth in Section 2.2.

“Excluded Contracts” shall mean (a) the Contracts that are exclusively related
to any Product and set forth on Schedule 1.1(g) of the Seller Disclosure Letter
and (b) all Contracts related to the DTC Campaigns.

“Excluded Liabilities” shall have the meaning set forth in Section 2.4.

“Execution Date Agreements” shall mean the Aclidinium Novation and Consent
Agreement, and the Letter Agreement.

“Exploitation” (and related terms such as “Exploit”) shall mean, with respect to
any Product or other product, the research, development (including seeking,
obtaining or maintaining Regulatory Approvals), the Supply Chain Actions,
distribution, sale, licensing, outsourcing, advertising, marketing and promotion
of such Product or product, as applicable.

“FDA” shall mean the U.S. Food and Drug Administration, or any successor entity
thereto.

“FDCA” shall mean the U.S. Federal Food, Drug, and Cosmetic Act, as amended.

“FTC” shall mean the U.S. Federal Trade Commission or any successor entity
thereto.

“Fundamental Representations” shall mean, with respect to Sellers, the
representations in Sections 4.1, 4.2(a), 4.2(b), 4.4(a), 4.4(d), 4.5(e) and 4.12
and, with respect to Purchaser, the representations in Sections 5.1, 5.2(a),
5.2(b) and 5.4.

“GAAP” shall mean U.S. generally accepted accounting principles.

“General Survival Period” shall have the meaning set forth in Section 9.1(a).

“Governmental Entity” shall mean any national, supranational, international,
federal, state, local, provincial or other governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body of competent jurisdiction.

“Health Care Reform Fees” or “HCR Fees” shall mean the fees described in
Section 9008 of the Patient Protection and Affordable Care Act, Pub. L.
No. 111-148, as amended by Section 1404 of the Health Care and Education
Reconciliation Act of 2010, Pub. L. No. 111-152.

“HSR Act” shall mean the U.S. Hart Scott Rodino Antitrust Improvements Act of
1976, as amended.

“IFRS” shall mean International Financial Reporting Standards.

“IND” shall mean an Investigational New Drug Application filed with the FDA
pursuant to 21 C.F.R. part 312, or the equivalent application or filing filed
with any equivalent agency or Governmental Entity outside the United States
necessary to commence and conduct human clinical trials in such jurisdiction.

 

7



--------------------------------------------------------------------------------

“Indemnification Cap” shall have the meaning set forth in Section 9.3(a).

“Indemnified Parties” shall have the meaning set forth in Section 9.2(b).

“Indemnifying Party” shall have the meaning set forth in Section 9.5.

“Independent Accountant” shall mean an independent internationally recognized
accounting firm mutually agreed upon by the Sellers and Purchaser.

“In-Licensed Intellectual Property” shall mean any Third Party Intellectual
Property used exclusively in or relating exclusively to the Exploitation of any
of the Products and that is licensed or sublicensed to any of the Sellers or
their respective Affiliates.

“Intellectual Property” shall mean all U.S. or foreign intellectual property
rights of any kind or nature, including all: (a) patents and patent applications
(and any patents that issue as a result of those patent applications) and any
renewals, reissues, reexaminations, extensions, continuations,
continuations-in-part, divisions, certificates of invention and substitutions
relating to any of the patents and patent applications (“Patents”);
(b) trademarks, service marks, trade dress, logos, slogans, brand names, trade
names, corporate names, whether registered or unregistered together with any
registrations and applications for registration thereof and all goodwill
connected with or symbolized by any of the foregoing, (c) URL and domain name
registrations ((b) and (c), collectively, (“Trademarks”); (d) social media
handles and other similar social media identifiers; (e) copyrights and rights
under copyright, whether registered or unregistered (“Copyrights”);
(f) proprietary information and know-how meeting the definition of a trade
secret under the Uniform Trade Secrets Act or other applicable Law (“Trade
Secrets”); and (g) Know-How.

“Know-How” shall mean existing and available technical information, know-how and
data, including inventions (whether patentable or not), improvements,
technology, processes, processing methods, manufacturing techniques, and all
proprietary or confidential information, discoveries, and formulae, including
all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical, safety, quality control, preclinical and clinical
data.

“Labeling” shall mean, with respect to a Product, such Product’s label,
packaging and package inserts accompanying such Product, and any other written,
printed, or graphic materials accompanying such Product, including patient
instructions or patient indication guides.

“Law” shall mean any federal, state, local, municipal, foreign or other law,
statute, constitution, principle of common law, resolution, ordinance, code,
edict, decree, rule, Court Order, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity.

“Letter Agreement” shall have the meaning set forth in the Recitals.

“Liability” shall mean, with respect to any Person, any direct or indirect
liability, indebtedness, obligation (including obligations relating to research,
clinical studies, clinical trials and post-marketing commitment studies
regarding the Products) commitment, expense, claim, deficiency, guaranty or
endorsement of or by such Person of any type, whether accrued, absolute,
contingent, matured, unmatured, liquidated, unliquidated, known or unknown.

 

8



--------------------------------------------------------------------------------

“Licensed Names” shall mean the corporate trademarks, corporate trade names,
corporate names, corporate trade dress and corporate logos that any of the
Sellers or their respective Affiliates own and have the right to license in
connection with a Product or the Product Business as of the date hereof, but
that are not used exclusively in connection with a Product or the Product
Business, including those set forth on Schedule 1.1(h) of the Seller Disclosure
Letter that, as of the Closing, are used in the labels, packaging, advertising,
marketing, sales and promotional materials for any Product.

“Licensed Patents” shall have the meaning set forth in Section 4.5(a).

“Limited License Period” shall have the meaning set forth in Section 6.9(a).

“Manufacture” and “Manufacturing” shall mean all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
and shipping and holding (prior to distribution) of the Products or any
intermediate thereof, including process development, process qualification and
validation, scale-up, pre-clinical, clinical and commercial manufacture and
analytic development, product characterization, stability testing, quality
assurance and quality control.

“Marketing Records” shall mean all product labeling; product informational
letters; advertising, marketing, market research, sales and promotional
materials, pricing lists, consulting deliverables, call center scripts,
materials and plans related to media, training (including any related outlines
and quizzes/answers, if any), trade shows (including displays); post-marketing
clinical data; and other related literature, catalogs, publications, videos and
materials, including customer lists.

“Material Adverse Effect” shall mean any event, occurrence, effect, matter,
change, development, condition or state of facts (“Effect”) that, either alone
or considered together with all other Effects, is or would reasonably be
expected to (x) be materially adverse to the Product Business and the Acquired
Assets, taken together as a whole or (y) prevent or materially delay the
consummation by the Sellers of the transactions contemplated by this Agreement;
provided, however, that, in determining whether a Material Adverse Effect has
occurred pursuant to the preceding clause (x), there shall be excluded from this
definition any Effect to the extent that it results from (a) changes or
conditions affecting the respiratory treatment industry or the economy in the
Territory, (b) any generally applicable change in Law or in GAAP, or in the
interpretation of any of the foregoing, (c) conditions arising out of acts of
terrorism, war conditions or other force majeure events and (d) the announcement
or pendency of the transactions contemplated by this Agreement or any action
expressly required to be taken by any of the Sellers pursuant to the terms of
this Agreement or any action taken by any of the Sellers with Purchaser’s
written consent (provided, that in such case the applicable Seller has provided
timely written notice to Purchaser that withholding such consent would result in
a Material Adverse Effect), so long as any such Effect described in clauses (a),
(b) or (c) does not disproportionately adversely affect the Product Business and
the Acquired Assets, taken together as a whole, as compared to other Persons
engaged in the sale of products similar to the Products in the Territory (in
which case the incremental disproportionate effect or effects may be taken into
account in determining whether a Material Adverse Effect has occurred).

 

9



--------------------------------------------------------------------------------

[***]

“NDC” shall mean the “National Drug Code” registered by a company with the FDA
with respect to a pharmaceutical product.

“Net Sales” shall mean [***].

“Net Sales Cap” shall mean [***].

“Net Sales Period” shall mean (i) the initial period beginning on [***] and
ending at [***] (the “Initial Net Sales Period”) and (ii) calendar years [***]
through and including [***].

“Net Sales Royalty” shall have the meaning set forth in Section 3.7(a).

“Net Sales Statement” shall have the meaning set forth in Section 3.7(a).

 

10



--------------------------------------------------------------------------------

“Net Sales Threshold” shall mean the following amounts:

[***]

“Nonassigned Asset” shall have the meaning set forth in Section 6.4.

“Non-Competition Party” shall have the meaning set forth in Section 6.20(a).

“Non-Defending Party” shall have the meaning set forth in Section 9.5.

“Obligations” shall have the meaning set forth in Section 10.2(b).

“Organizational Documents” shall mean, as to any Person, its certificate of
incorporation and by-laws, its certificate of formation and limited liability
company agreement, or any equivalent documents under the Law of such Person’s
jurisdiction of organization.

“Owned Registered IP” shall have the meaning set forth in Section 4.5(a).

“Party” or “Parties” shall have the meaning set forth in the Preamble.

“Patent Assignment” shall mean the Patent Assignment assigning to Purchaser the
Patents included in the Acquired Intellectual Property Rights, including United
States patent applications (a) 13/733,187 (ROFLUMILAST COMPOSITIONS FOR THE
TREATMENT OF COPD); (b) 61/582,564 (ROFLUMILAST COMPOSITIONS FOR THE TREATMENT
OF COPD) and (c) such other Patents set forth on Schedule 1.1(d) of the Seller
Disclosure Letter, to be entered into by Forest Laboratories Holdings Limited or
such other Seller or Affiliate of the Sellers that is the owner thereof,
substantially in the form of Exhibit F attached hereto.

[***]

“Permits” shall mean all certifications (including those of standards-setting
organizations), licenses, permits, franchises, approvals, authorizations,
exemptions, notices to, consents or orders of, or filings with, any trade
association, any standards-setting organization, or any Governmental Entity,
necessary for the ownership or use of the Acquired Assets or the conduct of the
Product Business.

“Permitted Encumbrance” shall mean (a) statutory liens arising out of operation
of Law with respect to a Liability incurred in the ordinary course of business
which is not yet due, payable or delinquent, (b) with respect to the Acquired
Assets, liens that, individually or in the aggregate, do not detract from the
value other than in a deminimis manner, or interfere with the current use, of
the asset property or right subject to the lien, (c) liens for current Taxes,
assessments and governmental charges not yet due, payable, or delinquent,
(d) with respect to the Acquired Contracts, the express terms and conditions set
forth in the Acquired Contracts, (e) Encumbrances arising out of or imposed
pursuant to Laws applicable to the pharmaceutical industry in the Territory or
by any Governmental Entity with jurisdiction over the regulation of
pharmaceutical products in the Territory and (f) Encumbrances that will be
discharged prior to Closing.

 

11



--------------------------------------------------------------------------------

“Person” shall mean any person or entity, whether an individual, trustee,
corporation, limited liability company, general partnership, limited
partnership, trust, unincorporated organization, business association, firm,
joint venture, executor, administrator or other legal personal representative,
or any other legal entity, including a Governmental Entity.

“Pharmacovigilance Agreement” shall have the meaning set forth in Section 6.21.

“Post-Closing Tax Period” shall have the meaning set forth in Section 6.17

“Pre-Closing Period” shall have the meaning set forth in Section 6.1.

“Pre-Closing Tax Period” shall have the meaning set forth in Section 6.17.

“Product Business” shall have the meaning set forth in the Recitals.

“Product Specifications” shall mean the quality specifications for the
Manufacture, release and final testing of a Product and its components.

“Products” shall mean (i) the Aclidinium Products including Tudorza Pressair and
(ii) the Roflumilast Products including Daliresp, and in each case, with respect
to the foregoing, (a) any line extensions, new dosage forms, new presentations,
new dosage strengths, new routes of administration and formulations thereof, and
(b) any back-ups, improvements or next generation products thereof, including
any product containing any metabolite, salt, variant, derivative, analog or
pro-drug (including ester pro-drug form) of aclidinium bromide or roflumilast.

“Purchase Price” shall have the meaning set forth in Section 3.1.

“Purchaser” shall have the meaning set forth in the Preamble.

“Purchaser Confidential Information” shall have the meaning set forth in
Section 6.2(c).

“Purchaser FDA Transfer Letters” means letters from Purchaser or its Affiliates
to the FDA assuming responsibility for the Acquired Regulatory Approvals from
one or more of the Sellers or their respective Affiliates, as applicable, in
substantially the form of Exhibit G.

“Purchaser Indemnified Parties” shall have the meaning set forth in
Section 9.2(a).

“Purchaser Permitted Purpose” shall have the meaning set forth in
Section 6.2(d).

“Qualifying Loss” shall mean $[***].

“Receiving Party” shall have the meaning set forth in Section 6.2(a).

“Regulatory Approval” shall mean (a) any approval by the FDA of any “new drug
application” or “premarket approval application” (as such terms are used under
the FDCA) with respect to a product, (b) any INDs with respect to a product, and
(c) any other approval, license, registration, authorization or decision of or
by a Governmental Entity necessary to lawfully Exploit (other than to the Supply
Chain Actions) a product, in each case ((a), (b) and (c)), together with
approval of any subsequent submissions, supplements or amendments thereto or any
applications therefor.

 

12



--------------------------------------------------------------------------------

“Regulatory Documentation” shall mean original documents or, to the extent
original documents are not reasonably available, copies thereof, in any format,
of all Regulatory Approvals, Product Specifications and correspondence with any
Governmental Entity (including minutes and official contact reports relating to
any communications with any Governmental Entity) exclusively related to any
product, including research files, raw data, expert reports, research lab notes,
regulatory applications, formulation data, any other data (including clinical
and pre-clinical data), submissions and filings in connection with the
foregoing, and, to the extent related to the Territory, relevant supporting
documents including all regulatory drug lists, materials submitted to the FDA
under FDA Form 2253 and final versions of advertising and promotion materials
(to the extent not included in the Marketing Records) and adverse drug
experience reports (periodic and expedited).

“Representatives” shall have the meaning set forth in Section 6.2(a).

“RESPOND Study” shall mean the post-marketing commitment study (ROF-MD-07; FDA
Reference No. PMC 1738-1) for roflumilast in Chronic Obstructive Pulmonary
Disease (COPD) patients treated with fixed dose combinations of long-acting
ß2-agonist (LABA) and Inhaled Corticosteroid (ICS), a 52-week, double-blind,
randomized, placebo-controlled, parallel-group study to evaluate the effect of
roflumilast 500 µg on exacerbation rate in subjects with Chronic Obstructive
Pulmonary Disease (COPD) treated with a fixed-dose combination of Long-Acting
Beta Agonist and Inhaled Corticosteroid (LABA/ICS).

“Roflumilast Agreements” shall mean the Collaboration and Distribution Agreement
dated August 7, 2009 between Nycomed GmbH and Forest Laboratories Holdings
Limited (the “Takeda License”) and all amendments, supplements, agreements,
documents or instruments identified as Roflumilast Agreements as set forth on
Schedule 1.1(a) of the Seller Disclosure Letter.

“Roflumilast Products” shall mean the products Exploited by the Sellers or their
respective Affiliates pursuant to the Roflumilast Agreements, including
Daliresp.

“Royalty Products” shall mean [***].

“Seller” or “Sellers” shall have the meaning set forth in the Preamble.

“Seller Confidential Information” shall have the meaning set forth in
Section 6.2(d).

“Seller Disclosure Letter” shall have the meaning set forth in Article 4.

“Seller FDA Transfer Letters” means letters from one or more of the Sellers or
their respective Affiliates, as applicable, to the FDA, transferring the rights
to the Acquired Regulatory Approvals to Purchaser or its Affiliates, in
substantially the form of Exhibit H.

“Seller Indemnified Parties” shall have the meaning set forth in Section 9.2(b).

 

13



--------------------------------------------------------------------------------

“Seller Licensed IP Rights” shall mean, other than the Seller Names, any and all
Intellectual Property rights in the Territory or, with respect to the research,
development or Manufacture of Products, outside of the Territory (as
applicable), that (a) are owned or otherwise controlled, and licensable or
sublicensable to a Third Party by any of the Sellers and/or their respective
Affiliates immediately after the Closing and (b) are used in the Exploitation of
any Product, as of the date hereof or during the period between the date hereof
and the Closing Date.

“Seller Names” shall mean any Trademarks that any of the Sellers or their
respective Affiliates own or have the right to use and license (other than
pursuant to the Acquired Contracts) other than any Trademarks specifically
included in the Acquired Intellectual Property Rights.

“Seller Parent” shall have the meaning set forth in the Preamble.

“Seller Permitted Purpose” shall have the meaning set forth in Section 6.2(c).

“Supply Agreement” shall mean, subject to Section 6.21, one or more Supply
Agreements, in substantially the form attached as Exhibit I.

“Supply Chain Actions” shall mean, with respect to any product, the Manufacture,
import or export of such product.

“Supply Provider” shall have the meaning set forth in Section 6.18.

“Supply Recipient” shall have the meaning set forth in Section 6.18.

“Taxes” shall mean any federal, state, local or foreign income, gross receipts,
branch profits, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, ad valorem, value added, alternative or add-on minimum or
estimated tax or other similar tax, including any interest, penalty or addition
thereto.

“Tax Return” shall mean any report, declaration, return, information return,
claim for refund, document or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendments thereof.

“Termination Date” shall have the meaning set forth in Section 8.1(a)(v).

“Territory” shall mean the United States of America including its territories
and possessions, and, with respect to the Aclidinium Products and the portion of
the Product Business relating to the Aclidinium Products, Canada.

“Third Party” shall mean any Person other than the Parties or their respective
Affiliates and permitted successors and assigns.

“Third Party Claim” shall have the meaning set forth in Section 9.5.

 

14



--------------------------------------------------------------------------------

“Trademark Assignment” shall mean one or more Trademark Assignments assigning to
Purchaser the trademarks and services marks set forth on Schedule 1.1(d) of the
Seller Disclosure Letter, from a Seller or a Sellers’ Affiliate that is the
owner thereof, substantially in the form of Exhibit J.

“Transfer Taxes” shall mean all sales, use, value added, stamp, registration,
filing, transfer or similar taxes, together with interest, penalties and
additions thereto, but not including taxes on net income or gain or VAT.

“Transition Quarter” shall have the meaning set forth in Exhibit L.

“Transition Services Agreement” shall mean, subject to Section 6.21, that
certain Transition Services Agreement, in substantially the form attached as
Exhibit K.

“Tudorza Pressair” shall mean Tudorza® Pressair TM (aclidinium bromide
inhalation powder).

“VAT” shall mean any value-added or similar tax (including, for the avoidance of
doubt, any goods and services tax or harmonized sales tax) incurred in
connection with this Agreement and the transactions contemplated hereby.

1.2 Interpretation Provisions.

(a) The words “hereof,” “hereto,” “hereby,” “herein” and “hereunder” and words
of similar import when used in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Article, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

(b) The terms “include” and “including,” and variations thereof, are not
limiting but rather shall be deemed to be followed by the words “without
limitation.”

(c) References to statutes shall include all regulations promulgated thereunder
and references to statutes or regulations shall be construed as including all
statutory and regulatory provisions consolidating, amending or replacing the
statute or regulation.

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the construction of this Agreement.

(e) Whenever the context requires: the singular number shall include the plural,
and vice versa; the masculine gender shall include the feminine and neuter
genders; the feminine gender shall include the masculine and neuter genders; and
the neuter gender shall include the masculine and feminine genders.

(f) The Parties participated jointly in the negotiation and drafting of this
Agreement and the language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent. If an ambiguity
or question of intent or interpretation arises, then this Agreement will
accordingly be construed as drafted jointly by the Parties, and no presumption
or burden of proof will arise favoring or disfavoring any Party to this
Agreement by virtue of the authorship of any of the provisions of this
Agreement.

 

15



--------------------------------------------------------------------------------

(g) The Schedules and Exhibits to this Agreement are a material part hereof and
shall be treated as if fully incorporated into the body of this Agreement.

(h) References to “written” or “in writing” include in electronic form.

(i) “Extent” in the phrase “to the extent” means the degree to which a subject
or other thing extends, and such phrase does not mean simply “if”. “Or” means
“and/or” unless the context requires otherwise.

(j) References to monetary amounts are denominated in United States Dollars.

(k) References to “made available” means, with respect to any document, that
such document was (i) accessible by Purchaser and its Representatives in the
Project Ryder electronic data room maintained by or on behalf of Sellers at
least twenty-four (24) hours prior to the date hereof or (ii) delivered to
Purchaser or its Representatives by any of the Sellers or their respective
Affiliates or Representatives at least twenty-four (24) hours prior to the date
hereof.

(l) The phrase “to the Sellers’ knowledge” or “knowledge of the Sellers” (or
similar phrases) shall mean the actual knowledge of the individuals listed on
Schedule 1.2(l) of the Seller Disclosure Letter, after due inquiry by such
individuals of other personnel of Sellers’ in their respective functional areas.

1.3 Performance of Obligations by Affiliates. Any obligation of a Party under or
pursuant to this Agreement may be satisfied, met or fulfilled, in whole or in
part, at such Party’s sole and exclusive option, either by such Party directly,
or by any Affiliate of such Party that such Party causes to satisfy, meet or
fulfill such obligation, in whole or in part. Notwithstanding the foregoing,
this Section 1.3 shall not be construed to relieve any Party from any of its
obligations under this Agreement. Purchaser shall be entitled to rely on
performance or notice given by any Seller or any Affiliate of any Seller with
respect to the Sellers’ obligations hereunder, as performance or notice by all
Sellers hereunder.

ARTICLE 2

PURCHASE AND SALE

2.1 Purchase and Sale of Acquired Assets. Subject to the terms and conditions
set forth in this Agreement, at and effective as of the Closing, each of the
Sellers shall, and/or shall cause its Affiliates to, sell, convey, assign,
transfer and deliver to Purchaser or its Affiliates, and Purchaser shall, or
shall cause its Affiliates to, purchase and accept, all of such Seller’s and/or
its Affiliate’s rights, title and interest in and to the Acquired Assets, free
and clear of all Encumbrances, other than Permitted Encumbrances (other than
Encumbrances referred to in clause (f) of the definition of Permitted
Encumbrances). As used in this Agreement, “Acquired Assets” shall mean:

(a) the Acquired Regulatory Approvals;

 

16



--------------------------------------------------------------------------------

(b) the Acquired Contracts;

(c) the Acquired Intellectual Property Rights;

(d) the Acquired Inventory;

(e) the Acquired Equipment;

(f) the Acquired Marketing Records and Acquired Regulatory Documentation, but
excluding any attorney work product, attorney-client communications and other
items protected by attorney-client or other legal privilege;

(g) all guaranties, warranties, indemnities, rights of contribution, rights to
refunds, rights of reimbursement and other rights of recovery and similar rights
that have been made by any predecessors in title, manufacturers or suppliers and
other Third Parties relating to the Assumed Liabilities or the Acquired Assets
(regardless of whether such rights are currently exercisable);

(h) all claims (including claims for past, present and future infringement,
dilution, misappropriation or other impairment or violation of Intellectual
Property rights and to receive damages, proceeds or other legal or equitable
protections and remedies with respect to any of the foregoing), counterclaims,
defenses, causes of action, demands, judgments, rights of recovery, rights of
set-off, rights of subrogation and all other rights of any kind against any
Third Party, to the extent relating to the In-Licensed Intellectual Property,
any Assumed Liabilities or the Acquired Assets, regardless of whether or not
such claims or causes of action have been asserted by the Sellers or any of
their respective Affiliates;

(i) all rights in or with respect to the collection of any proceeds from any
insurance claim (excluding any claim under any self-insured policy) submitted by
any of the Sellers or their respective Affiliates for any damage to or loss of
any of the tangible Acquired Assets arising out of any circumstance or event
occurring or arising between the date of this Agreement and the Closing Date to
the extent that such damages or losses have not been cured by the Sellers or any
of their respective Affiliates; and

(j) the assets, property and/or rights listed on Schedule 2.1 of the Seller
Disclosure Letter.

Purchaser acknowledges that, to the extent that Sellers and, as applicable,
their Affiliates, comply with the obligations set forth in Section 11.12, the
Supply Agreements (including the Technology Transfer Plans contemplated by the
Supply Agreements) and the Transition Services Agreement with respect to the
communication to Purchaser of the Know-How included in the Acquired Assets and
related cooperation and technology transfer activities, Sellers shall have
complied with their obligation hereunder to transfer such Know How to Purchaser.

2.2 Excluded Assets. The Acquired Assets shall not include, and there shall be
excluded from the sale, conveyance, assignment, transfer or delivery to
Purchaser hereunder, and each of the Sellers and their respective Affiliates
shall retain all of their existing right, title and interest in and to, any
assets, properties, rights or interests other than those specifically listed or

 

17



--------------------------------------------------------------------------------

described in Section 2.1 (all such assets, properties, rights or interests not
so listed or described, collectively, the “Excluded Assets”). For the avoidance
of doubt, the Excluded Assets shall include, and the Acquired Assets shall not
include:

(a) any Accounts Receivable;

(b) any losses, loss carryforwards and rights to receive refunds, credits and
loss carryforwards with respect to any and all Taxes of any of the Sellers or
their respective Affiliates;

(c) the corporate books and records of any of the Sellers or their respective
Affiliates other than the Marketing Records and Regulatory Documentation
transferred pursuant to Section 2.1(e);

(d) except as provided in Section 2.1(h), any current and prior insurance
policies and all rights of any nature with respect thereto;

(e) the Seller Names;

(f) the Excluded Contracts and all other Contracts of any of the Sellers or any
of their respective Affiliates other than the Acquired Contracts;

(g) all tangible personal property of Sellers and their respective Affiliates
other than the Acquired Inventory, Acquired Equipment and other tangible
Acquired Assets;

(h) all guaranties, warranties, indemnities, rights of contribution, rights to
refunds, rights of reimbursement and other rights of recovery and similar rights
that have been made by any predecessors in title, manufacturers or suppliers and
other Third Parties to the extent relating to the Excluded Assets; and

(i) all claims, counterclaims, defenses, causes of action, demands, judgments,
rights of recovery, rights of set-off, rights of subrogation and all other
rights of any kind against any Third Party, to the extent relating to any
Excluded Liabilities or the Excluded Assets.

2.3 Assumed Liabilities. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Sellers shall, or shall cause their respective
Affiliates to, assign, and Purchaser or an Affiliate of Purchaser shall assume
and agree to pay or otherwise perform or discharge when due, the Assumed
Liabilities. As used in this Agreement, the term “Assumed Liabilities” shall
mean (i) any and all Liabilities of the Sellers or any of their respective
Affiliates arising out of the use, ownership, possession or operation of the
Acquired Assets by Purchaser or its Affiliates to the extent arising out of,
based upon or resulting from any fact, circumstance, occurrence, act or omission
occurring after the Closing, (ii) any and all Liabilities arising out of the
conduct of the Product Business, in each case, by Purchaser or its Affiliates
after the Closing and (iii) without limiting the foregoing, any and all of the
following Liabilities, but, in each case ((i) through (iii)), excluding any
Liabilities described in Section 2.4:

 

18



--------------------------------------------------------------------------------

(a) all Liabilities of the Sellers or any of their respective Affiliates arising
under the Acquired Regulatory Approvals to the extent arising out of, based upon
or resulting from any fact, circumstance, occurrence, act or omission occurring
or arising after the Closing;

(b) all Liabilities of the Sellers or any of their respective Affiliates arising
under, or to be paid or performed under, the Aclidinium Agreements or the
Acquired Contracts arising after the Closing;

(c) all Liabilities of the Sellers or any of their respective Affiliates arising
out of or relating to any Action, commenced after Closing and irrespective of
the legal theory asserted, arising out of or relating to (i) (A) any
Exploitation of the Products by Purchaser or any of its Affiliates after the
Closing, or (B) the Acquired Assets, in each case ((A) and (B)), to the extent
relating to actions taken or omissions by Purchaser or any of its Affiliates
after the Closing or (ii) any product liability, Patent infringement, breach of
warranty or similar claim for injury to person or property to the extent the
same result from the use or misuse of any Product that is sold by or on behalf
of Purchaser or any of its Affiliates after the Closing (other than any such
Liabilities described in this clause (ii) that arise out of or relate to any
Product included in the Acquired Inventory, except to the extent that such
Liabilities arise out of the handling, storage, labeling, packaging,
advertising, marketing, promotion or delivery of such Product by Purchaser, its
Affiliates or its or their respective employees, subcontractors or agents after
the Closing);

(d) subject to Exhibit L, all Liabilities of the Sellers or any of their
respective Affiliates to customers of the Product Business to the extent
(i) relating to any Product sold by or on behalf of Purchaser or any of its
Affiliates after the Closing or (ii) with respect to any Product sold by or on
behalf of any of the Sellers or any of their respective Affiliates prior to
Closing but delivered to such customers after the Closing, to the extent arising
out of any damage or defect to the Product caused by the handling, storage or
delivery of such Product by Purchaser, its Affiliates or its or their respective
employees, subcontractors or agents after the Closing;

(e) subject to Exhibit L, all Liabilities of the Sellers or any of their
respective Affiliates to the extent arising out of or relating to the recall or
market withdrawal of any Product or post-sale warning in respect of any Product
sold by or on behalf of Purchaser or any of its Affiliates after the Closing;
and

(f) subject to Exhibit L, all Liabilities of the Sellers or any of their
respective Affiliates arising out of or relating to the return of any Product,
including all Liabilities for any credits, rebates, refunds or other amounts
payable in respect of any returned Product, to the extent such Product is sold
by or on behalf of Purchaser or any of its Affiliates after the Closing.

2.4 Excluded Liabilities. Except for the Assumed Liabilities, Purchaser shall
not assume, nor become responsible for, and Sellers or their respective
Affiliates shall retain and be responsible for and shall pay, perform and
discharge when due, any Liability of any of the Sellers or their respective
Affiliates, including Liabilities in respect of or relating to the Product
Business or the Acquired Assets (collectively, the “Excluded Liabilities”).
Notwithstanding anything in this Agreement to the contrary, Excluded Liabilities
shall include, and Assumed Liabilities shall not include:

(a) all Liabilities to the extent related to the Excluded Assets;

 

19



--------------------------------------------------------------------------------

(b) all Liabilities for any amounts incurred or payable by the Sellers or their
respective Affiliates under the Acquired Contracts or the Aclidinium Agreements
prior to the Closing;

(c) all Liabilities relating to defaults, breaches or other actions or omissions
by the Sellers or their respective Affiliates under the Acquired Contracts or
the Aclidinium Agreements prior to the Closing;

(d) all Liabilities arising out of or relating to any Action, regardless of when
commenced or made and irrespective of the legal theory asserted, arising out of
or relating to (i) any Exploitation by or on behalf of the Sellers or any of
their respective Affiliates of the Products prior to the Closing (except to the
extent arising out of the handling, storage, labeling, packaging, advertising,
marketing, promotion or delivery of such Product by Purchaser, its Affiliates or
its or their respective employees, subcontractors or agents after the Closing),
(ii) the Acquired Assets, to the extent relating to actions taken or omissions
by the Sellers or any of their respective Affiliates or its or their respective
employees, subcontractors or agents prior to the Closing or (iii) any product
liability, Patent infringement, breach of warranty or similar claim for injury
to person or property to the extent the same result from the use or misuse of
any Product that (A) is sold by or on behalf of the Sellers or any of their
respective Affiliates prior to the Closing or (B) is included in the Acquired
Inventory and sold by or on behalf of Purchaser or any of its Affiliates after
the Closing (other than any such Liabilities described in this clause (B) to the
extent arising out of the handling, storage, labeling, packaging, advertising,
marketing, promotion or delivery of such Product by Purchaser, its Affiliates or
its or their respective employees, subcontractors or agents after the Closing);

(e) subject to Exhibit L, all Liabilities to customers to the extent relating to
any Product sold by or on behalf of the Sellers or any of their respective
Affiliates prior to Closing (other than Liabilities described in clause (ii) of
Section 2.3(d));

(f) all Liabilities to suppliers or other Third Parties for materials and
services for use in connection with Products sold by or on behalf of the Sellers
or any of their respective Affiliates prior to the Closing;

(g) subject to Exhibit L, all Liabilities arising out of or relating to the
recall or market withdrawal of any Product or post-sale warning in respect of
any Product sold by or on behalf of any of the Sellers or their respective
Affiliates prior to the Closing;

(h) subject to Exhibit L, all Liabilities arising out of or relating to the
return of any Product, including all Liabilities for any credits, rebates,
refunds or other amounts payable in respect of any returned Product sold by or
on behalf of any of the Sellers or their respective Affiliates prior to the
Closing;

(i) (i) all Liabilities related to Taxes incurred by any of the Sellers or their
respective Affiliates, and (ii) all Liabilities related to Taxes with respect to
any of the Acquired Assets, in respect of taxable periods, or portions thereof,
ending before the Closing but, in each case (i) and (ii), not including Health
Care Reform Fees, Transfer Taxes, Apportioned Obligations, or VAT, which shall
be allocated between the Sellers and Purchaser pursuant to Sections 6.14, 6.16,
6.17 and 6.18;

 

20



--------------------------------------------------------------------------------

(j) all Liabilities arising out of any failure of the Seller or any of their
respective Affiliates to comply with applicable bulk sales Laws;

(k) all Liabilities arising out of or relating to the DTC Campaigns; or

(l) all Liabilities of any of the Sellers or any of their respective Affiliates
under this Agreement, any Ancillary Agreement or the Execution Date Documents.

ARTICLE 3

PURCHASE PRICE; CLOSING

3.1 Purchase Price. On the terms and subject to the conditions set forth in this
Agreement, in consideration of the sale of the Acquired Assets, at the Closing,
in addition to the assumption of the Assumed Liabilities, Purchaser shall pay to
Forest, on behalf of itself and as agent for the other Sellers, an amount in
cash equal to US $600,000,000 (the “Purchase Price”).

3.2 Closing. On the terms and subject to the conditions set forth in this
Agreement, the sale, conveyance, assignment, transfer and delivery of the
Acquired Assets and the assumption of the Assumed Liabilities contemplated by
this Agreement (collectively, the “Closing”) shall take place at the offices of
Debevoise & Plimpton LLP, 919 Third Avenue, New York, New York 10022 at 10:00
A.M., New York City time, on the date that is three (3) Business Days after the
satisfaction or waiver of the conditions precedent to Closing specified in
Article 7 (other than those conditions that by their nature are to be satisfied
by actions taken at the Closing, but subject the satisfaction or waiver of such
conditions), or at such other time and place as Purchaser and the Sellers
mutually agree in writing. The date on which the Closing occurs is referred to
as the “Closing Date.”

3.3 Seller Closing Deliveries. At the Closing, the Sellers shall deliver, or
cause to be delivered, to Purchaser (or, in the case of the Seller FDA Transfer
Letters, to the applicable Governmental Entity, with a copy to Purchaser) the
following:

(a) each of the Ancillary Agreements to which any of the Sellers or their
respective Affiliates is a party, duly executed by one or more of the Sellers
and/or their respective Affiliates, as applicable;

(b) a certificate, dated the Closing Date, signed by a duly authorized officer
of Forest, certifying the fulfillment of the conditions set forth in
Sections 7.2(a) and 7.2(b); and

(c) subject to Sections 6.11 and 6.12, the Acquired Assets.

 

21



--------------------------------------------------------------------------------

3.4 Purchaser Closing Deliveries. At the Closing, Purchaser shall deliver, or
cause to be delivered, to the Sellers (or, in the case of the Purchaser FDA
Transfer Letters, to the applicable Governmental Entity, with a copy to the
Sellers) the following:

(a) an amount equal to the Purchase Price by wire transfer of immediately
available funds to a bank account or accounts designated by the Sellers at least
three (3) Business Days prior to the Closing Date;

(b) each of the Ancillary Agreements to which Purchaser or its Affiliates is a
party, duly executed by Purchaser or the applicable Affiliate of Purchaser; and

(c) a certificate, dated the Closing Date, signed by a duly authorized officer
of Purchaser, certifying the fulfillment of the conditions set forth in Sections
7.3(a) and 7.3(b).

3.5 Tax Allocation.

(a) An allocation of the Purchase Price, the Assumed Liabilities (to the extent
relevant in determining the purchase price for Tax purposes) and other relevant
items shall be allocated among the Acquired Assets in accordance with the
principles set forth on Schedule 3.5(a) of the Seller Disclosure Letter. The
Parties agree that the transfer of the Acquired Assets constitutes a sale of the
Acquired Assets for Tax purposes and that the Purchase Price, the Net Sales
Royalties and Assumed Liabilities allocable to the Acquired Assets are received
as purchase price in exchange for such sale.

(b) Except as required by applicable Law, the Sellers and Purchaser shall report
the Tax consequences of the transactions contemplated by this Agreement
(including in respect of Net Sales Royalties, if any) in a manner consistent
with the principles set for in Schedule 3.5(a) of the Seller Disclosure Letter,
as it may be revised from time to time, and the Tax characterization described
in Section 3.5(a) and shall not take any position inconsistent therewith in
preparing any Tax returns.

(c) Purchaser and the Sellers shall cooperate, as and to the extent reasonably
requested by Forest (in the case of Purchaser) and Purchaser (in the case of the
Sellers), and shall retain and, upon Forest’s request (in the case of Purchaser)
and Purchaser’s request (in the case of the Sellers), furnish or cause to be
furnished to Forest (in the case of Purchaser) and Purchaser (in the case of the
Sellers), as promptly as practicable, such information and assistance relating
to the Acquired Assets and the Assumed Liabilities as is reasonably necessary
for the preparation and filing of any Tax Return, claim for any Tax refund or
other required or optional filings relating to Tax matters, for the preparation
for any Tax audit, for the preparation for any Tax protest, or for the
prosecution or defense of any suit or other proceeding relating to Tax matters.

3.6 Risk of Loss. As of the Closing, title to the Acquired Assets shall be
transferred to Purchaser. After the Closing, without prejudice to Purchaser’s
rights under Article 9, Purchaser shall bear all risk of loss associated with
the Acquired Assets and shall be solely responsible for procuring adequate
insurance to protect the Acquired Assets against any such loss.

3.7 Royalties.

(a) Net Sales Royalty. If the Net Sales Threshold applicable to a Net Sales
Period is achieved during such Net Sales Period, Purchaser shall pay to FLH, as
additional consideration for the Acquired Assets transferred by FLH, a royalty
of [***] of the lesser of (x)

 

22



--------------------------------------------------------------------------------

the Net Sales during such Net Sales Period in excess of the applicable Net Sales
Threshold, if any, and (y) the difference between the Net Sales Cap and the
applicable Net Sales Threshold for such Net Sales Period (the “Net Sales
Royalty”). Purchaser shall pay the Net Sales Royalty, if any, within forty-five
(45) Business Days following the end of such Net Sales Period. Concurrently with
the payment of any Net Sales Royalty (or, if Purchaser believes that no such
payment is due in respect of a Net Sales Period, within forty-five (45) Business
Days following the end of such Net Sales Period), Purchaser shall deliver to FLH
a written statement of Purchaser setting forth in reasonable detail a
calculation of Net Sales during the immediately preceding Net Sales Period
(each, a “Net Sales Statement”).

(b) Net Sales Audit Rights.

(i) From and after delivery of a Net Sales Statement, upon reasonable advance
written notice from FLH, Purchaser shall permit the Independent Accountant to
have access at reasonable times during normal business hours to the books and
records of Purchaser and its Affiliates as may be reasonably necessary to
evaluate and verify the accuracy of the Net Sales calculations set forth in the
Net Sales Statement and the figures underlying such calculations; provided, that
(x) the Independent Accountant that conducts an audit pursuant to this
Section 3.7 shall enter into a customary confidentiality agreement reasonably
satisfactory to Purchaser with respect to the confidential information of
Purchaser or its Affiliates to be furnished pursuant to this Section 3.7 which
shall, among other things, provide that the Independent Accountant shall
disclose only the results of the audit to the Sellers, and (y) such access does
not unreasonably interfere with the conduct of the business of Purchaser or any
of its Affiliates. Such audits may not be conducted more than once with respect
to any single Net Sales Period and may not be conducted for any single Net Sales
Period more than two (2) years after the end of such Net Sales Period. The cost
of any audit, including the fees and charges of the Independent Accountant,
shall be borne by the Sellers or their respective Affiliates unless the audit
reveals a variance of more than [***] from the amount of Net Sales disclosed in
the Net Sales Statement, in which case Purchaser shall bear the cost of the
audit.

(ii) The results of any such audit shall be delivered in writing to Purchaser
and to FLH and shall be final, conclusive and binding upon the Parties;
provided, that the Independent Accountant shall only report whether the
applicable Net Sales Statement was accurate and the amount of any discrepancy.
If the audit shows that (x) Purchaser underpaid FLH in respect of any prior Net
Sales Royalty, then Purchaser shall pay to FLH within ten (10) Business Days
following the receipt of such audit results the aggregate amount of such
shortfall or (y) Purchaser overpaid FLH in respect of any prior Net Sales
Royalty, then, at Purchaser’s option, (A) Purchaser may credit the aggregate
amount of such overpayment against the subsequent Net Sales Royalty payable to
FLH or (B) request that FLH, and FLH shall, pay to Purchaser within ten
(10) Business Days following the receipt of such audit results the aggregate
amount of such overpayment.

 

23



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers hereby makes the following representations and warranties to
Purchaser, except as otherwise set forth in the written disclosure schedules
attached hereto (the “Seller Disclosure Letter”); it being understood that all
disclosure made in any particular schedule shall be deemed made in all other
schedules in the Seller Disclosure Letter if it is reasonably apparent on the
face of such disclosure that such disclosure applies or would apply to such
other representations and warranties. The schedules in the Seller Disclosure
Letter are numbered to correspond to the various Sections and subsections of
this Article 4 setting forth certain exceptions to the representations and
warranties contained in this Article 4 and certain other information called for
by this Agreement:

4.1 Organization, Power and Standing. Each of the Sellers is a corporation or
limited liability company, as applicable, duly organized or continued, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation or formation. Each of the Sellers has the requisite corporate or
limited liability company power, as applicable, and authority to own and operate
the Acquired Assets and the Product Business. Each of the Sellers is duly
qualified to do business and in good standing in each jurisdiction where the
ownership of the Acquired Assets and operation of the Product Business requires
such qualification, except where the failure to be so qualified or in such good
standing would not, individually or in the aggregate, have a Material Adverse
Effect.

4.2 Authority, Non-Contravention, Required Filings.

(a) Each of the Sellers and their respective Affiliates has the requisite
corporate or other entity power and authority to execute and deliver this
Agreement and each of the Execution Date Agreements, as applicable, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. As of the Closing, one or more of the Sellers
and/or their respective Affiliates, as applicable, will have the requisite
corporate or other entity power and authority to execute and deliver each
Ancillary Agreement and to perform its or their obligations thereunder and to
consummate the transactions contemplated thereby. The execution and delivery of
this Agreement and each of the Execution Date Agreements, as applicable, by the
Sellers and/or their respective Affiliates, the performance by the Sellers and
their respective Affiliates, as applicable, of their obligations hereunder and
thereunder and the consummation by the Sellers and their respective Affiliates,
as applicable, of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of each of the
Sellers and such Affiliates. As of the Closing, the execution and delivery of
each Ancillary Agreement by one or more of the Sellers and/or their respective
Affiliates, as applicable, the performance by such Seller or its Affiliates of
its obligations thereunder and the consummation by such Seller and/or its
Affiliates of the transactions contemplated thereby, will have been duly
authorized by all necessary corporate or other entity action on the part of such
Seller and/or such Affiliates.

(b) This Agreement and each of the Execution Date Agreements have been duly
executed and delivered by the Sellers and/or their respective Affiliates, as
applicable, and constitute valid and binding obligations of each such Seller
and/or Affiliate, enforceable against it in accordance with their respective
terms, and, as of the Closing, each Ancillary Agreement will have been duly
executed and delivered by one or more of the Sellers and/or their respective
Affiliates, as applicable, and will constitute a valid and binding obligation of
each such Seller and/or Affiliate, enforceable against it in accordance with its
terms, in each case subject to (i) the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting the enforcement of creditors’ rights generally and
(ii) general equitable principles (whether considered in a proceeding in equity
or at Law).

 

24



--------------------------------------------------------------------------------

(c) The execution and delivery of this Agreement and each of the Execution Date
Agreements by each of the Sellers and/or their respective Affiliates, as
applicable, do not, and the execution and delivery of each Ancillary Agreement
by one or more of the Sellers and/or their respective Affiliates, as applicable,
as of the Closing, the performance by such Seller and/or such Affiliates of its
obligations hereunder or thereunder, and the consummation by such Seller and/or
such Affiliates of the transactions contemplated hereby or thereby will not
(i) contravene or conflict with any provision of the Organizational Documents of
such Seller and/or its Affiliates, (ii) subject to the Sellers’ receipt or
giving of the Consents listed in Schedule 4.2(c) of the Seller Disclosure Letter
constitute a breach, violate the terms, conditions or provisions of, or result
in a default under, or give to any Third Party any rights of termination,
amendment, acceleration or cancellation under (A) any Acquired Contract, (B) any
of the Aclidinium Agreements, or (C) any Contract to which any of the Acquired
Assets is subject, in each case ((A), (B) and (C)), or any right or obligation
thereunder, (iii) result in the creation of any Encumbrance other than any
Permitted Encumbrance upon any of the Acquired Assets, (iv) assuming compliance
with the matters referred to in Section 4.2(d), violate in any respect any
provision of any Law to which such Seller and/or such Affiliates or any of the
Acquired Assets is subject or (v) materially conflict with, adversely alter or
impair any of the Sellers’ or any of their respective Affiliates’ right in, to
or under any Acquired Intellectual Property Rights or, to the Sellers’
knowledge, any In-Licensed Intellectual Property or the validity,
enforceability, use, right to use, registration, right to register, ownership,
priority, duration, scope or effectiveness of any of the Acquired Intellectual
Property Rights or, to the Sellers’ knowledge, any of the In-Licensed
Intellectual Property or otherwise trigger termination of any licensed rights
in, or any additional payment obligations with respect to, any of the Acquired
Intellectual Property Rights or, to the Sellers’ knowledge, any of the
In-Licensed Intellectual Property, except, in the case of clause (ii) or
(iv) above, for any such breaches, violations, defaults, amendments,
accelerations, cancellations, terminations or other occurrences, if any, that
would not, individually or in the aggregate, reasonably be expected to
materially and adversely affect the Acquired Assets and the Product Business,
taken together as a whole, or prevent or materially delay the ability of the
Sellers to consummate the transactions contemplated by this Agreement.

(d) No Permit or Consent, waiting period expiration or termination, approval or
authorization of, or designation, declaration or filing with, any Governmental
Entity on the part of any of the Sellers or their respective Affiliates is
required in connection with the execution or delivery by the Sellers and/or
their respective Affiliates, as applicable, of this Agreement or any of the
Execution Date Agreements, the execution and delivery by one or more of the
Sellers and/or their respective Affiliates, as applicable, of each Ancillary
Agreement as of the Closing, or the consummation of the transactions
contemplated hereby or thereby other than (i) any filings and/or notices under
the Competition Laws, (ii) the Seller FDA Transfer Letters, and (iii) such
permits, consents, approvals, authorizations, designations, declarations or
filings the absence of which would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay the ability of the Sellers
to consummate the transactions contemplated by this Agreement.

 

25



--------------------------------------------------------------------------------

4.3 Financial Information. The information set forth on Schedule 4.3 of the
Seller Disclosure Letter (a) fairly presents in all material respects the annual
gross sales, net sales and cost of goods sold with respect to each Product as of
the dates and for the periods indicated therein, (b) has been prepared based on
the Sellers’ or (to the extent applicable and made available to the Sellers)
their wholesalers’ financial books and records and (c) has been derived from the
books and records of the Sellers maintained in accordance with GAAP and internal
controls and policies of the Sellers or their respective Affiliates, as
applicable.

4.4 Title to Properties and Assets.

(a) As of the Closing, one or more of the Sellers and/or their respective
Affiliates will have good and valid title to the Acquired Assets, in each case
free and clear of all Encumbrances, other than Permitted Encumbrances.

(b) The Acquired Equipment is in good operating condition for the purposes for
which it is currently being used or intended to be used, subject to ordinary
wear and tear.

(c) The Acquired Marketing Records and Acquired Regulatory Documentation
constitute all Marketing Records and Regulatory Documentation owned by the
Sellers or any of their respective Affiliates, in each case, relating
exclusively to the Products or the Exploitation (other than the Supply Chain
Actions) of the Products. The Acquired Marketing Records and Acquired Regulatory
Documentation constitute all Marketing Records and Regulatory Documentation
necessary and sufficient for the Exploitation (other than the Supply Chain
Actions) of the Products as they are presently being Exploited (other than the
Supply Chain Actions) by the Sellers and their respective Affiliates. The
In-Licensed Intellectual Property constitutes all of the Intellectual Property
licensed to the Sellers or any of their respective Affiliates, in each case
relating exclusively to the Products. The Acquired Intellectual Property Rights,
together with the In-Licensed Intellectual Property, the licenses granted
pursuant to Sections 6.8 and 6.9 and any Intellectual Property provided to
Purchaser or its Affiliates under the Ancillary Agreements, constitute all
Intellectual Property rights necessary and sufficient for the Exploitation of
the Products as they are presently being Exploited by the Sellers and their
respective Affiliates.

(d) The sale and transfer of the Acquired Assets to Purchaser or its Affiliates
hereunder constitutes the sale of all or substantially all of the assets of FLH
to which the Takeda License relates.

(e) None of the Sellers or any of their respective Affiliates own or license any
product or product candidate (other than the Products), the Exploitation of
which would constitute a Competing Activity.

4.5 Intellectual Property Rights.

(a) Schedule 4.5(a)(i) of the Seller Disclosure Letter sets forth a true and
complete list as of the date hereof of all Acquired Intellectual Property Rights
that have issued or registered or that are the subject of an application for
registration or issuance (“Owned Registered IP”). To the Sellers’ knowledge,
Schedule 4.5(a)(ii) of the Seller Disclosure Letter sets forth a true and
complete list, as of the date hereof, of all licensed Patents that have issued
or

 

26



--------------------------------------------------------------------------------

registered or that are the subject of an application for registration or
issuance (“Licensed Patents”). Schedule 4.5(a) of the Seller Disclosure Letter
lists, as applicable, with respect to the Owned Registered IP and the Licensed
Patents, as applicable, (i) the registration, issuance and application numbers
and dates, and, with respect to any domain names, the expiration date, (ii) the
identity of the legal and record owner(s) thereof (including any co-owner(s) or
joint owner(s)) and (iii) the jurisdiction. With respect to each item of Owned
Registered IP and the Licensed Patents, (x) such item is subsisting and, to the
Sellers’ knowledge, valid and enforceable and (y) all necessary fees due and all
documents and recordations with the relevant Governmental Entity (or registrar
in the case of domain names) in connection therewith have been paid and filed
for the purposes of prosecuting, perfecting, maintaining and enforcing such
item; provided, that the representations and warranties made in this sentence
with respect to the Licensed Patents are made to the Sellers’ knowledge. Each of
the Patents included in the Owned Registered IP and, to the Sellers’ knowledge,
the Licensed Patents, properly identifies each inventor of the claims thereof as
determined in accordance with the Laws of the jurisdiction in which such Patent
is issued or pending.

(b) To the Sellers’ knowledge, the activities conducted by the Sellers or their
respective Affiliates with respect to the Exploitation of the Products in the
Territory as currently conducted and as conducted since [***], do not infringe
upon, misappropriate or otherwise violate any Intellectual Property rights of
Third Parties.

(c) Since [***], none of the Sellers or any of their respective Affiliates has
received any written or, to the Sellers’ knowledge, unwritten charge, complaint,
claim, demand, notice or other written or, to the Sellers’ knowledge, unwritten
communication alleging that the activities conducted by the Sellers or their
respective Affiliates with respect to the Exploitation of the Products in the
Territory infringe upon, misappropriate or violate any Intellectual Property
rights of Third Parties (including any written or, to the Sellers’ knowledge,
unwritten claim that a Seller or any of its respective Affiliates must license
or refrain from using any Intellectual Property rights of any Third Party).

(d) To the Sellers’ knowledge no Third Party is infringing, misappropriating or
otherwise violating any Acquired Intellectual Property Rights or In-Licensed
Intellectual Property in the Territory.

(e) One or more of the Sellers and/or their respective Affiliates owns (i) all
right, title, and interest in and to the Acquired Intellectual Property Rights
and (ii) has a valid and enforceable exclusive (to the extent the license
purports to be exclusive) license to the In-Licensed Intellectual Property
subject to (A) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting the
enforcement of creditors’ rights generally and (B) general equitable principles
(whether considered in a proceeding in equity or at Law, in each case ((i) and
(ii)), free and clear of any Encumbrance, other than Permitted Encumbrances.

(f) The Acquired Intellectual Property Rights and, to the Sellers’ knowledge,
the In-Licensed Intellectual Property, are not subject to any outstanding Court
Order.

 

27



--------------------------------------------------------------------------------

(g) No Action is pending or, to the Sellers’ knowledge, threatened against any
of the Sellers or their respective Affiliates, or against any of the Acquired
Intellectual Property Rights or, to the Sellers’ knowledge, any of the
In-Licensed Intellectual Property, which (i) challenges or seeks to deny or
restrict the legality, validity, enforceability, scope, duration, priority,
right to use, use, right to register, registration or ownership of the Acquired
Intellectual Property Rights or the In-Licensed Intellectual Property, as
applicable, (ii) is based on a Paragraph IV patent certification under 21 U.S.C.
355(b)(2)(A)(IV) or 355(j)(2)(A)(vii)(IV) relative to any Patents listed in the
Acquired Regulatory Approvals or the In-Licensed Intellectual Property, as
applicable or (iii) challenges the right, title or interest of the Sellers or
their respective Affiliates in, to or under the Acquired Intellectual Property
Rights or the In-Licensed Intellectual Property.

(h) Except pursuant to an Acquired Contract or an Aclidinium Agreement, none of
the Sellers or any of their respective Affiliates has agreed to indemnify any
Person for or against any infringement, misappropriation or other violation of
Intellectual Property of Third Parties with respect to any Product.

(i) None of the Sellers or any of their respective Affiliates has granted any
licenses, sublicenses, options, interests or other rights (including covenants
not to sue and immunities from suit) in or with respect to the Acquired
Intellectual Property Rights or In-Licensed Intellectual Property to any Third
Parties.

(j) The Sellers and their respective Affiliates have taken commercially
reasonable steps to protect, preserve and maintain their rights, title and
interests in and to the Acquired Intellectual Property Rights and to protect,
preserve and maintain the confidentiality and security of all non-public
Acquired Intellectual Property Rights and all non-public In-Licensed
Intellectual Property.

(k) The Sellers obtain all of their respective rights and interests in and to
the In-Licensed Intellectual Property solely through Contracts included in the
Acquired Contracts and the Aclidinium Agreements. Schedule 4.5(k) of the Seller
Disclosure Letter sets forth a true and complete list of all Contracts pursuant
to which the Sellers and their respective Affiliates obtain any rights with
respect to the In-Licensed Intellectual Property. Other than pursuant to a
Contract set forth on Schedule 4.5(k) of the Seller Disclosure Letter, there are
no royalties, license fees or other payment obligations of any of the Sellers or
any of their Affiliates, including indemnity obligations, but excluding
maintenance fees payable to Governmental Entities, with respect to the Products
or any In-Licensed Intellectual Property.

(l) No Acquired Intellectual Property Rights has been developed using any
funding or other resources provided by any Governmental Entity or institution of
higher education.

Notwithstanding any provision in this Agreement to the contrary,
Section 4.2(c)(v) and this Section 4.5 contain the sole and exclusive
representations and warranties in this Agreement regarding the non-infringement,
non-misappropriation and non-violation of Intellectual Property rights of Third
Parties.

 

28



--------------------------------------------------------------------------------

4.6 Acquired Contracts.

(a) Each of the Acquired Contracts represents a valid and binding obligation of
one or more of the Sellers and/or its Affiliate(s) party thereto and, to the
knowledge of the Sellers, each other party thereto, and is enforceable against
such Seller and/or its Affiliate and, to the knowledge of the Sellers, each
other party thereto, in accordance with its terms, and is in full force and
effect, subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar Laws relating to or
affecting the enforcement of creditors’ rights generally and (ii) general
equitable principles (whether considered in a proceeding in equity or at Law).
None of the Sellers or any of their respective Affiliates is in material breach
of or material default under any of the Acquired Contracts and, to the Sellers’
knowledge, no other party thereto is in material breach of or material default
under any Acquired Contract, and none of the Sellers or any of their respective
Affiliates have given or received written or, to the Sellers’ knowledge,
unwritten notice to or from any party to an Acquired Contract relating to any
such alleged breach or default. None of the Sellers or any of their respective
Affiliates has received any written or, to the Sellers’ knowledge, unwritten
notice that a party to any Acquired Contract intends to cancel, withdraw, modify
or amend such Acquired Contract, nor have the Sellers or any of their respective
Affiliates given such a written notice to a party to any Acquired Contract. True
and complete copies of all Acquired Contracts (including all schedules,
exhibits, appendices, amendments, modifications and waivers relating thereto)
have been made available to Purchaser or its advisors with respect to the
transactions contemplated by this Agreement, except (x) to the extent such
Contracts have been redacted to (A) enable compliance with Laws relating to
antitrust or the safeguarding of data privacy or (B) exclude commercially
sensitive financial information or (y) as expressly indicated on Schedule 1.1(b)
of the Disclosure Schedules. This Section 4.6(a) shall not apply to the
Aclidinium Agreements.

(b) Each of the Aclidinium Agreements represents a valid and binding obligation
of one or more of the Sellers and/or its Affiliate(s) party thereto, and is
enforceable against such Seller and/or its Affiliate in accordance with its
terms, and is in full force and effect, subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting the enforcement of creditors’ rights
generally and (ii) general equitable principles (whether considered in a
proceeding in equity or at Law). None of the Sellers or any of their respective
Affiliates is in breach of or default under any of the Aclidinium Agreements,
except for any breach or default which would not, individually or in the
aggregate, reasonably be expected to materially and adversely affect the Product
Business and the Acquired Assets, taken together as a whole.

4.7 Compliance with Law; Permits; Regulatory Matters.

(a) Each of the Sellers and their respective Affiliates are, and since [***],
have been, in compliance with all Laws applicable to the ownership and use of
the Acquired Assets and the operation of the Product Business, including (i) the
FDCA and any applicable Laws governing the approval, Manufacture, sale,
marketing, promotion, or distribution of drugs and the purchase or prescription
of or reimbursement for drugs by any Governmental Entity, private health plan or
entity, or individual and (ii) all applicable Laws regulating the pharmaceutical
industry, except, in each case, where the failure to so comply would not,
individually or in the aggregate, reasonably be expected to materially and
adversely affect the Acquired Assets and the Product Business, taken together as
a whole.

 

29



--------------------------------------------------------------------------------

(b) None of the Sellers or any of their respective Affiliates or, to the
Sellers’ knowledge, any Third Party engaged by the Sellers or their respective
Affiliates, has received since [***] any written or, to the Sellers’ knowledge,
unwritten notice of any inspectional observation (including 483 observations) or
any warning or untitled letters, in each case, from any Governmental Entity
relating to any Product, and none of the Sellers or any of their respective
Affiliates has received any other written or, to the Sellers’ knowledge,
unwritten notices from or issued by any Governmental Entity that alleges a lack
of compliance with applicable Laws of the FDA or other comparable Governmental
Entity by the Sellers or their respective Affiliates relating to any Product.
Since [***], none of the Sellers nor their respective Affiliates have had any
Product or site at which the Products are manufactured (whether owned by the
Sellers or their respective Affiliates or that of a contract manufacturer for
the Products) subject to an FDA (or other comparable Governmental Entity)
shutdown or import or export prohibition. The Sellers and their respective
Affiliates have provided Purchaser with copies of all written communications
made between the Sellers or their respective Affiliates and any Governmental
Entity relating to the activities described in FDA’s August 1, 2012 letter to
Dr. James Pan, Associate Director, Regulatory Affairs, Forest Laboratories, Inc.

(c) The Sellers or their respective Affiliates are the sole and exclusive owner
of each of the Acquired Regulatory Approvals and have not granted any right of
reference that is currently in effect with respect thereto. Each such Acquired
Regulatory Approval (i) has been validly issued or acknowledged by the
appropriate Governmental Entity and is in full force and effect and (ii) is
transferable to Purchaser. Since [***], neither Sellers nor their respective
Affiliates have received written or, to the Sellers’ knowledge, unwritten notice
from any Governmental Entity that there are any circumstances currently existing
that would reasonably be expected to lead to (x) any loss of or refusal to renew
any Acquired Regulatory Approvals relating to a Product or (y) renewal on terms
less advantageous to the Sellers or their respective Affiliates than the terms
of those Acquired Regulatory Approvals currently in force.

(d) All reports, documents, claims and notices required to be filed, maintained
or furnished to the FDA or any other drug regulatory agency by any of the
Sellers or their respective Affiliates with respect to any Product have been so
filed, maintained or furnished and were complete and correct in all material
respects on the date filed (or were corrected in or supplemented by a subsequent
filing), except as would not, individually or in the aggregate, reasonably be
expected to materially and adversely affect the Acquired Assets and the Product
Business, taken together as a whole. The Sellers or their respective Affiliates
possess, and are in material compliance with, all Permits necessary to conduct
the Product Business as currently conducted, except where the failure to possess
or comply with any such Permit would not, individually or in the aggregate,
reasonably be expected to materially and adversely affect the Product Business
and the Acquired Assets, taken together as a whole.

(e) Since [***], all human clinical trials with respect to the Products
conducted by the Sellers or any of their respective Affiliates or, to the
knowledge of the Sellers, by any Third Party on behalf of any Seller or any of
their respective Affiliates, have, in each case, been and are being conducted in
all material respects in compliance with all applicable Law

 

30



--------------------------------------------------------------------------------

and protocols, including cGCP and the provisions relating to the registration
and reporting of results of clinical trials contained in Section 402 of the
Public Health Service Act. Neither the Sellers nor any of their respective
Affiliates, nor, to the knowledge of the Sellers, any Third Party acting on
behalf of the Sellers or any of their respective Affiliates, have received any
written or, to the Sellers’ knowledge, unwritten notice that (i) any
Governmental Entity or Institutional Review Board has initiated, or threatened
to initiate, any clinical hold or other action to suspend any clinical trial or
suspend or terminate any IND sponsored by or on behalf of the Sellers or their
respective Affiliates, or otherwise restrict the preclinical research on or
clinical study of any Product or (ii) to the effect that any protocol is not
appropriately designed to support approval of any Products or indications that
the ongoing clinical trials are intended to support.

(f) The Sellers and their respective Affiliates have made available to Purchaser
(i) true and complete copies of all new drug applications and INDs for the
Products, (ii) copies of all material correspondence since [***] to or from any
Governmental Entity or Institutional Review Board, and all other material
documents concerning communications to or from any Governmental Entity or
Institutional Review Board, in each case concerning (A) any Product,
(B) Sellers’ or any of their respective Affiliates’ compliance with Law relating
to any Product, or (C) the likelihood or timing of approval of any Product; and
(iii) all material information in their possession or control concerning the
safety, efficacy, side effects or toxicity of any Product (including information
and documentation regarding studies, investigations or tests) that has been
submitted to a Governmental Entity since [***].

(g) None of the Sellers nor any of their respective Affiliates, nor, to the
knowledge of the Sellers, (i) any of their respective officers or employees or
(ii) any Third Party, in each case, who has undertaken any activities with
respect to the Exploitation of the Products, has been convicted of any crime or
engaged in any conduct that would reasonably be expected to result in
(A) debarment under 21 U.S.C. Section 335a or any similar Law, or (B) exclusion
from participating in any federal health care programs under Section 1128 of the
Social Security Act or any similar Law.

(h) None of the Sellers or their respective Affiliates is a party to any
corporate integrity agreements, monitoring agreements, consent decrees,
settlement orders or similar agreements with or imposed by any Governmental
Entity.

4.8 Litigation. There is no Action pending or, to the Sellers’ knowledge,
threatened against any of the Sellers or their respective Affiliates with
respect to any Product, the Product Business or the Acquired Assets. None of the
Sellers or any of their respective Affiliates is a party or, to the knowledge of
the Sellers, subject to the provisions of any Court Order with respect to any
Product, the Acquired Assets or the Product Business.

4.9 Inventory.

(a) Schedule 4.9(a) of the Seller Disclosure Letter sets forth a listing of the
Acquired Inventory in the possession or control of, or otherwise held by or on
behalf of, any of the Sellers or their respective Affiliates, as of December 31,
2014. Such inventory as of such date consisted in all material respects of
inventory of a quantity and quality sufficient for use and

 

31



--------------------------------------------------------------------------------

sale in the ordinary course of business, is merchantable and fit for the purpose
for which it was produced or manufactured, and none of which was obsolete,
subject only to customary reserves for inventory write-downs in the ordinary
course of business. The Acquired Inventory was Manufactured in accordance with
cGMP and in compliance with the applicable Product Specifications. At the time
of transfer to Purchaser, (i) the Acquired Inventory will not be adulterated or
misbranded within the meaning of the FDCA, or will be articles which may not,
under the provisions of Section 404, 505 or 512 of the FDCA, be introduced into
interstate commerce and (ii) the finished Aclidinium Products and Roflumilast
Products included in the Acquired Inventory will have a remaining shelf life at
Closing of at least twenty-four (24) months and eighteen (18) months,
respectively.

(b) Schedule 4.9(b) of the Seller Disclosure Letter sets forth the finished
Product inventory levels held by the Sellers’ and their respective Affiliates’
wholesaler customers as of the last day of the month for each of the six
(6) months prior to the date of this Agreement, broken out by Product and by
month.

(c) Since [***], the Sellers and their respective Affiliates have not
(i) materially altered their activities and practices with respect to inventory
levels of the Products maintained at the wholesale, chain, institutional or
retail levels, including their practices with respect to samples of any
Products, or (ii) sold, transferred or given any supplies or samples of any
Products to any Third Party except in the ordinary course of business and in a
manner that is consistent with past practice.

4.10 Recalls; Product Liability.

(a) Since [***], there has not been any product recall, market withdrawal,
replacement or “dear doctor” letter conducted by or on behalf of the Sellers or
their respective Affiliates concerning the Products in the Territory or, to the
Sellers’ knowledge, any jurisdiction outside of the Territory, or, to the
knowledge of the Sellers, any product recall, market withdrawal, replacement or
“dear doctor” letter conducted by or on behalf of any Third Party as a result of
any alleged defect in any Product.

(b) To the Sellers’ knowledge, there are no (i) defects in design or Manufacture
of any Products which would reasonably be expected to adversely affect
performance or create an unusual risk of injury to persons or property, in each
case, except as described in Product Labeling or (ii) citations, decisions,
adjudications or statements by any Governmental Entity in the Territory or
consent decrees stating that any Product is defective or unsafe or fails to meet
any standards promulgated by any such Governmental Entity.

(c) Since [***], the Products have been Manufactured by Sellers or their
respective Affiliates (to the extent applicable) in material compliance with
cGMP and in compliance with the applicable Product Specifications and, to the
knowledge of the Sellers, by any Third Party on behalf of any Seller or any of
their respective Affiliates (to the extent applicable), in compliance in all
material respects with cGMP and in compliance with the applicable Product
Specifications.

 

32



--------------------------------------------------------------------------------

4.11 Taxes. The Sellers have timely paid, or will timely pay, all Taxes required
to be paid by them on or before the Closing Date with respect to the Acquired
Assets, the non-payment of which would result in an Encumbrance on any Acquired
Asset or would result in Purchaser becoming liable or responsible therefor.
Nothing in this Section 4.11 is intended to override the allocation of
responsibility for Health Care Reform Fees, Transfer Taxes, Apportioned
Obligations or VAT set forth in Sections 6.14, 6.16, 6.17 and 6.18.

4.12 Brokers. None of the Sellers has incurred, nor will they incur, directly or
indirectly, any Liability for brokers’ or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement or the consummation of
the transactions contemplated hereby for which Purchaser or its Affiliates will
be liable.

4.13 Exclusivity of Representations. SELLERS ACKNOWLEDGE AND AGREE THAT, EXCEPT
FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 5, THE
ANCILLARY AGREEMENTS TO BE ENTERED INTO AT THE CLOSING AND THE CERTIFICATE
DELIVERED BY PURCHASER PURSUANT TO SECTION 3.4(c), PURCHASER HAS MADE NO
REPRESENTATION OR WARRANTY WHATSOEVER RELATED TO THE TRANSACTIONS CONTEMPLATED
HEREBY AND SELLERS HAVE NOT RELIED ON ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 4.16 SHALL, IN
ANY WAY LIMIT THE SELLERS’ RIGHTS PURSUANT TO THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT OR IN ANY ACTION WITH RESPECT TO A CLAIM FOR FRAUD BASED UPON THE
REPRESENTATIONS AND WARRANTIES OF PURCHASER, INTENTIONAL MISREPRESENTATION OR
WILLFUL MISCONDUCT.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby makes the following representations and warranties to each of
the Sellers:

5.1 Organization, Power and Standing. Purchaser is a private limited company
duly organized, validly existing and in good standing under the Laws of England
and Wales. Purchaser has the requisite entity power and authority to own and
operate its business as presently conducted. Purchaser is duly qualified to do
business and in good standing in each jurisdiction where the operations of its
business requires such qualification, except where the failure to be so
qualified or in such good standing would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay the ability of Purchaser
to consummate the transactions contemplated by this Agreement.

5.2 Authority, Non-Contravention, Required Filings.

(a) Each of Purchaser and/or its Affiliates, as applicable, has the requisite
entity power and authority to execute and deliver this Agreement, each Execution
Date Agreement and each Ancillary Agreement and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution

 

33



--------------------------------------------------------------------------------

and delivery of this Agreement, each Execution Date Agreement and each Ancillary
Agreement by Purchaser and/or its Affiliates, as applicable, and the performance
by Purchaser and/or its Affiliates, as applicable, of its obligations hereunder
and thereunder and the consummation by Purchaser and/or its Affiliates, as
applicable, of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary entity action on the part of Purchaser and/or its
Affiliates, as applicable.

(b) This Agreement and each Execution Date Agreement have been duly executed and
delivered by Purchaser and/or its Affiliates, as applicable, and constitute
valid and binding obligations of each of Purchaser and/or its Affiliates, as
applicable, enforceable against it in accordance with their respective terms,
and, as of the Closing, each Ancillary Agreement will have been duly executed
and delivered by Purchaser and/or its Affiliates, as applicable, and will
constitute a valid and binding obligation of each of Purchaser and/or such
Affiliates, enforceable against it in accordance with its terms, in each case
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting the
enforcement of creditors’ rights generally and (ii) general equitable principles
(whether considered in a proceeding in equity or at Law).

(c) The execution and delivery of this Agreement and each Execution Date
Agreement by Purchaser and/or its Affiliates, as applicable, do not, and the
execution and delivery of each Ancillary Agreement as of the Closing, the
performance by Purchaser and/or its Affiliates, as applicable, of its
obligations hereunder and thereunder and the consummation by Purchaser and/or
its Affiliates, as applicable, of the transactions contemplated hereby and
thereby will not (i) contravene or conflict with any provision of the
Organizational Documents of Purchaser and/or its Affiliates, as applicable,
(ii) contravene, conflict with, constitute a breach, violate the terms,
conditions or provisions of, or result in a default under, or give to others any
rights of termination, amendment, acceleration or cancellation of any contract
or agreement to which Purchaser and/or its Affiliates, as applicable, is a party
or is otherwise bound, or (iii) assuming compliance with the matters referred to
in Section 5.2(d), violate in any respect any provision of any Law to which
Purchaser and/or its Affiliates, as applicable, is subject, except, in the case
of clause (ii) or (iii) above, for any such breaches, violations, defaults or
other occurrences, if any, that would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay the ability of Purchaser
to consummate the transactions contemplated by this Agreement.

(d) No permit, consent, waiting period expiration or termination, approval or
authorization of, or designation, declaration or filing with, any Governmental
Entity on the part of Purchaser or any of its Affiliates is required in
connection with the execution or delivery by Purchaser or any of its Affiliates
of this Agreement, any Execution Date Agreement or any Ancillary Agreement or
the consummation of the transactions contemplated hereby or thereby other than
(i) any filings and/or notices under the Competition Laws, (ii) the Purchaser
FDA Transfer Letters, and (ii) such permits, consents, approvals,
authorizations, designations, declarations or filings the absence of which would
not, individually or in the aggregate, reasonably be expected to prevent or
materially delay the ability of Purchaser to consummate the transactions
contemplated hereby or thereby.

 

34



--------------------------------------------------------------------------------

5.3 Sufficient Funds Available. Purchaser has, or will have as of the Closing,
sufficient funds available to pay the Purchase Price and to perform its
obligations to be performed as of the Closing (including payment of the Purchase
Price) and to pay the fees and expenses Purchaser incurred in connection with
such obligations and the transactions contemplated by this Agreement.

5.4 Brokers. Purchaser has not incurred, nor will it incur, directly or
indirectly, any Liability for brokers’ or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement or the consummation of
the transactions contemplated hereby for which any of the Sellers or their
respective Affiliates will be liable.

5.5 Exclusivity of Representations. PURCHASER ACKNOWLEDGES AND AGREES THAT,
EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 4,
THE ANCILLARY AGREEMENTS TO BE ENTERED INTO AT THE CLOSING AND THE CERTIFICATE
DELIVERED BY FOREST PURSUANT TO SECTION 3.3(b), SELLERS HAVE MADE NO
REPRESENTATION OR WARRANTY WHATSOEVER RELATED TO THE TRANSACTIONS CONTEMPLATED
HEREBY AND PURCHASER HAS NOT RELIED ON ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 5.5 SHALL, IN
ANY WAY, LIMIT PURCHASER’S RIGHTS PURSUANT TO THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT OR IN ANY ACTION WITH RESPECT TO A CLAIM FOR FRAUD BASED UPON THE
REPRESENTATIONS AND WARRANTIES OF THE SELLERS, INTENTIONAL MISREPRESENTATION OR
WILLFUL MISCONDUCT.

ARTICLE 6

COVENANTS AND AGREEMENTS

6.1 Conduct Prior to Closing.

(a) During the period beginning on the date of this Agreement and ending on the
earlier of (x) the Closing Date and (y) the date of termination of this
Agreement in accordance with Article 8 (the “Pre-Closing Period”), each of the
Sellers shall, and shall cause its Affiliates to, (a) conduct its business with
respect to each Product and the Acquired Assets in the ordinary course and in
accordance with applicable Law and (b) use commercially reasonable efforts to
preserve the Product Business and otherwise maintain the tangible Acquired
Assets in good condition. Except as set forth on Schedule 6.1(a) of the Seller
Disclosure Letter, the Sellers shall not, and shall cause their respective
Affiliates not to, without the consent of Purchaser in writing (not to be
unreasonably withheld, conditioned or delayed), do any of the following:

(i) mortgage, lease, pledge or otherwise Encumber any Acquired Assets or sell,
transfer, license, lease, permit to lapse or otherwise dispose of any Acquired
Assets except for sales of inventory in the ordinary course of business;

(ii) (A) terminate or fail to renew any Acquired Contract, or make any material
amendment to or waive any material right or remedy under any such Contract,
(B) knowingly take, or fail to take, any action that would constitute a breach,
violate the terms, conditions or provisions of, or result in a default under, or
give to others any rights of termination, amendment, acceleration or
cancellation of any Acquired Contract or (C) enter into any Contract that would
be an Acquired Contract;

 

35



--------------------------------------------------------------------------------

(iii) (A) abandon, lapse or allow to lapse any Acquired Intellectual Property
Rights, (B) fail to make any filings, prosecute in good faith or maintain any
Acquired Intellectual Property Rights or (C) grant any license, sublicense or
other right with respect to any Acquired Intellectual Property Rights or
In-Licensed Intellectual Property, other than in the ordinary course of
business;

(iv) vary any inventory practices with respect to any Product (including
samples) in a manner inconsistent with the ordinary course of business or fail
to produce and maintain inventory levels and amounts consistent with the
ordinary course of business;

(v) commence, compromise or settle any Action to the extent related to the
Product Business or the Acquired Assets;

(vi) fail to pay any applicable Taxes imposed on the Acquired Assets or with
respect to the Product Business as such Taxes become due or payable;

(vii) (A) materially revise or modify any promotional material (including any
Labeling) included in the Acquired Regulatory Documentation or (B) add, remove
or otherwise alter any references to the Products in any website controlled by
any of the Sellers or their respective Affiliates or any of the content of such
references in any such website, in each case ((A) and (B)), except as required
by a Governmental Entity or as otherwise required by applicable Law;

(viii) terminate or materially modify any ongoing clinical trial (including any
post approval study) with respect to any Product, except in the event of a
safety concern or as otherwise necessary to comply with any Governmental Entity
or applicable Law; or

(ix) agree or commit to do any of the foregoing.

(b) Notification of Certain Matters.

(i) During the Pre-Closing Period, Forest, on behalf of itself and the other
Sellers, shall promptly notify Purchaser, and Purchaser shall promptly notify
Forest, on behalf of itself and as agent for the other Sellers, of (A) any
Action that shall be instituted or threatened (in a writing delivered to such
Party) against such Party to restrain, prohibit or otherwise challenge the
legality of any transaction contemplated by this Agreement or (B) any Effect of
which the Sellers have knowledge that would make the timely satisfaction of any
of the conditions set forth in Article 7 of this Agreement impossible or
unlikely.

(ii) No notice delivered pursuant to this Section 6.1(b) shall (i) operate to
waive or limit any of the rights or remedies of Purchaser hereunder for the
matters disclosed therein or (ii) constitute an admission that anything
disclosed in such notice is material, or is required to be disclosed pursuant to
this Section 6.1(b).

 

36



--------------------------------------------------------------------------------

6.2 Access to Information; Confidentiality.

(a) During the Pre-Closing Period, each of the Sellers shall afford Purchaser
and its officers, employees, agents, attorneys, consultants, advisors and other
representatives (collectively, “Representatives”), continued reasonable access
to the employees of the Sellers and/or their respective Affiliates to discuss
the Product Business and access to the books, records, documents and other
information in the possession or control of any of the Sellers or their
respective Affiliates to the extent relating to the Product Business, the
Assumed Liabilities or the Acquired Assets; provided, however, that none of the
Sellers shall be obligated to provide such information if doing so would
(i) based on advice of such Seller’s counsel, create any potential Liability
under applicable Laws, including Competition Laws, or would jeopardize the
protection of any attorney-client or other legal privilege, or (ii) in the
reasonable judgment of such Seller, would (A) result in the disclosure of any
trade secrets of Third Parties or (B) violate a Contract or obligation of
confidentiality owing to a Third Party; provided, that the applicable Seller
uses commercially reasonable efforts to obtain waivers thereof. Purchaser
acknowledges and agrees that any information provided to Purchaser or its
Representatives pursuant to this Section 6.2(a) or otherwise by or on behalf of
any of the Sellers or its Representatives in connection with this Agreement or
the transactions contemplated hereby shall be subject to the terms and
conditions of the Confidentiality Agreement.

(b) Following the Closing, subject to Section 11.1, all Confidential Information
provided by Purchaser, on the one hand, or the Sellers, on the other hand, (or
their respective Representatives or Affiliates) (collectively, the “Disclosing
Party” with respect to such information) to the Sellers, on the one hand, or
Purchaser, on the other hand, (or their respective Representatives or
Affiliates) (collectively, the “Receiving Party” with respect to such
information) shall be subject to and treated in accordance with the terms of
this Section 6.2(a) through Section 6.2(e); provided, that nothing in this
Section 6.2(a) through Section 6.2(e) shall be construed as preventing or in any
way inhibiting either Party from complying with applicable Law governing
activities and obligations undertaken pursuant to this Agreement or any
Ancillary Agreement.

(c) From and after the Closing, (i) all Confidential Information obtained by the
Sellers (or their respective Affiliates or Representatives) from Purchaser (or
its Affiliates or Representatives) and (ii) all Confidential Information to the
extent relating to the Product Business, the Acquired Assets and the Assumed
Liabilities ((i) and (ii), collectively, the “Purchaser Confidential
Information”) shall be deemed to be Confidential Information disclosed by
Purchaser to the Sellers for purposes of this Section 6.2 and shall be used by
the Sellers solely as required to (A) perform their obligations or exercise or
enforce their rights under this Agreement or any Ancillary Agreement or
(B) comply with applicable Law (each of (A) and (B), a “Seller Permitted
Purpose”), and for no other purpose. For a period of seven (7) years after the
Closing Date, the Sellers shall not disclose, or permit the disclosure of, any
of the Purchaser Confidential Information to any Person except those Persons to
whom such disclosure is necessary in connection with any Seller Permitted
Purpose and the Sellers shall not use the Purchaser Confidential Information
except in connection with the Seller Permitted Purpose; provided, however, that
with respect to any Purchaser Confidential Information that is a Trade Secret,
the Sellers shall not disclose, or permit the disclosure of, such information
for the period of time that it is considered a Trade Secret under the Uniform
Trade Secrets Act or other

 

37



--------------------------------------------------------------------------------

applicable Law, other than in accordance with Section 6.2(e). The Sellers shall
treat, and shall cause their respective Affiliates and the Representatives of
the Sellers or any of their respective Affiliates to treat, the Purchaser
Confidential Information as confidential, using the same degree of care as the
Sellers normally employ to safeguard their own confidential information from
unauthorized use or disclosure, but in no event less than a reasonable degree of
care.

(d) From and after the Closing, all Confidential Information obtained by
Purchaser (or its Affiliates or Representatives) from the Sellers (or their
respective Affiliates or Representatives) other than the Purchaser Confidential
Information (the “Seller Confidential Information”) shall be used by Purchaser
solely as required to (i) perform its obligations or exercise or enforce its
rights under this Agreement or any Ancillary Agreement, or (ii) comply with
applicable Law (each of (i) and (ii), a “Purchaser Permitted Purpose”), and for
no other purpose. For a period of seven (7) years after the Closing Date,
Purchaser shall not disclose, or permit the disclosure of, any of the Seller
Confidential Information to any Person except those Persons to whom such
disclosure is necessary in connection with a Purchaser Permitted Purpose and
Purchaser shall not use, or permit the use of, the Seller Confidential
Information, except in connection with a Purchaser Permitted Purpose; provided,
however, that with respect to any Seller Confidential Information that is a
Trade Secret, Purchaser shall not disclose, or permit the disclosure of, such
information for the period of time that it is considered a Trade Secret under
the Uniform Trade Secrets Act or other applicable Law, other than in accordance
with Section 6.2(e). Purchaser shall treat, and will cause its Affiliates and
the Representatives of Purchaser or any of its Affiliates to treat, Seller
Confidential Information as confidential, using the same degree of care as
Purchaser normally employs to safeguard its own confidential information from
unauthorized use or disclosure, but in no event less than a reasonable degree of
care.

(e) In the event Purchaser, on the one hand, or any of the Sellers, on the other
hand, is requested pursuant to, or required by, applicable Law to disclose any
of the Sellers’ or Purchaser’s, respectively, Confidential Information (i.e.,
Seller Confidential Information or Purchaser Confidential Information, as
applicable), it will notify the other Party in a timely manner so that such
Party may seek a protective order or other appropriate remedy or, in such
Party’s sole discretion, waive compliance with the confidentiality provisions of
this Agreement. Each Party will cooperate in all reasonable respects in
connection with any reasonable actions to be taken for the foregoing purpose. In
any event, the Party requested or required to disclose such Confidential
Information may furnish it as requested or required pursuant to applicable Law
(subject to any such protective order or other appropriate remedy) without
liability hereunder, provided that such Party furnishes only that portion of the
Confidential Information which such Party is advised by an opinion of its
counsel is legally required, and if confidential treatment is available such
Party exercises reasonable efforts to obtain reliable assurances that
confidential treatment will be accorded such Confidential Information.

6.3 Transfer of Acquired Regulatory Approvals. The Sellers and Purchaser shall
establish a mutually acceptable and prompt communication and interaction process
to ensure the orderly transfer of the Acquired Regulatory Approvals at the
Closing, including the transfer of the Regulatory Documentation comprising or
referenced in the Acquired Regulatory Approvals in formats acceptable to
Purchaser. Subject to the Transition Services Agreement, each of the Sellers and
Purchaser shall use reasonable best efforts to take any actions required by any
Governmental Entity necessary to effect the transfer of the Acquired Regulatory
Approvals from

 

38



--------------------------------------------------------------------------------

one or more of the Sellers and/or their respective Affiliates, as applicable, to
Purchaser, and shall cooperate with each other in order to effectuate the
foregoing transfer of the Acquired Regulatory Approvals. Subject to Section 6.2,
each of the Sellers may retain an archival copy of any Acquired Regulatory
Approval including supplements and records.

6.4 Third Party Consents. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall not constitute an agreement to assign or transfer
any Acquired Contract or any other Acquired Asset that is not assignable or
transferable without the Consent of any Third Party to the extent that such
Consent shall not have been obtained prior to the Closing; provided, however,
that each of the Sellers shall, and shall cause its Affiliates to, use, both
prior to and for twelve (12) months after the Closing Date, commercially
reasonable efforts to obtain, and Purchaser shall use its commercially
reasonable efforts to assist and cooperate with each of the Sellers in
connection therewith, all necessary Consents to the assignment and transfer
thereof; provided, further, that (a) none of the Sellers, Purchaser or any of
their respective Affiliates shall be required to pay money to any Third Party,
commence any litigation or offer or grant any other accommodation (financial or
otherwise) to any Third Party in connection with such efforts and (b) to the
extent the foregoing shall require any action by any of the Sellers or their
respective Affiliates that would, or would continue to, affect any Product or
Acquired Asset after the Closing, such action shall require the prior written
consent of Purchaser (which consent shall not be unreasonably withheld,
conditioned or delayed if such limitations are applicable to the underlying
consent right of the Sellers or their respective Affiliates). With respect to
any Acquired Contract or any other Acquired Asset that is not assigned or
transferred to Purchaser at the Closing by reason of this Section 6.4 (a
“Nonassigned Asset”), for a period beginning on the Closing Date and ending on
the earlier of (i) the time such requisite Consent is obtained and the foregoing
is transferred and assigned to Purchaser and (ii) the first anniversary of the
Closing Date, each of the Sellers shall, and shall cause its Affiliates to, use
commercially reasonable efforts to provide to Purchaser substantially comparable
benefits thereof and shall enforce, at the request of and for the benefit of
Purchaser, any rights of any of the Sellers or their respective Affiliates
arising thereunder against any Third Party, including the right to seek any
available remedies or to elect to terminate in accordance with the terms thereof
upon the advice of Purchaser. As a condition to a Seller providing Purchaser
with the benefits of any Nonassigned Asset, Purchaser shall perform, at the
direction of such Seller, the obligations of such Seller or any of its
respective Affiliates thereunder or in connection therewith, on a pro-rata basis
commensurate with the benefit received by Purchaser under such Nonassigned
Asset, as compared with the overall benefit received under such Nonassigned
Asset by or on behalf of such Seller or any of its respective Affiliates.

6.5 Governmental Consents.

(a) During the Pre-Closing Period, each of the Parties agrees, subject to
Section 6.5(b), to use its commercially reasonable efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary for
it to do under applicable Laws to consummate and make effective the transactions
contemplated by this Agreement, which actions shall include making all required
registrations and filings with, and seeking all required approvals of,
Governmental Entities and furnishing all information required by applicable Law
or requested by such Governmental Entities. Without limiting the foregoing, as
soon as reasonably practicable after the date of this Agreement, the Sellers and
Purchaser shall make all

 

39



--------------------------------------------------------------------------------

filings required under the Competition Laws, including preparing and filing with
the FTC and the DOJ the notifications required with respect to the transaction
contemplated by this Agreement pursuant to the HSR Act, which notifications
shall specifically request early termination of the waiting period prescribed by
the HSR Act. The Parties shall use their respective commercially reasonable
efforts to file such notifications within ten (10) Business Days after the date
of this Agreement or, if not filed within that period, as soon thereafter as
reasonably practicable (it being understood that only a failure to use
commercially reasonable efforts, and not a failure to file within such ten
(10) Business Day period or by any subsequent date, shall constitute a breach of
this Agreement) and to secure the expiration or termination of any applicable
waiting period (including the waiting period under the HSR Act), or obtain the
required approval, under any Competition Law.

(b) Subject to appropriate confidentiality protections, protection of
attorney-client or other legal privileges, and other applicable Laws relating to
the exchange of information, the Sellers will furnish to Purchaser and Purchaser
will furnish to Forest (on behalf of the Sellers) such information and
assistance as the Sellers or Purchaser, as applicable, may reasonably request in
connection with the matters set forth in Section 6.5(a) and will keep the
Sellers or Purchaser, as applicable, reasonably informed with respect to any
Consent by or sought from any Governmental Entity in connection with this
Agreement. All meetings, discussions, contacts, correspondence or filings by or
on behalf of any Party with any Governmental Entity in connection with the
transactions contemplated hereby (but, for the avoidance of doubt, not including
any interactions between any of the Sellers or Purchaser with Governmental
Entities in the ordinary course of business or the primary purpose of which
relates to one or more other transactions) shall be disclosed to Forest (on
behalf of the Sellers) or Purchaser, as applicable, in advance, if legally
permissible and practicable and not otherwise attorney-client privileged, it
being the intent that the Parties will consult and cooperate with one another,
and consider in good faith the views of one another, in connection with any such
matters. The Sellers shall give notice to Purchaser and Purchaser shall give
notice to the Sellers with respect to any material meeting, discussion, contact,
correspondence or filing with any Governmental Entity in connection with the
matters set forth in Section 6.5(a), with such notice being sufficient to
provide Forest (on behalf of the Sellers) or Purchaser, as applicable, with
reasonable opportunity to attend and participate in, or comment on, such
meeting, discussion, contact, correspondence or filing. During the Pre-Closing
Period, Purchaser shall promptly notify the Sellers and the Sellers shall
promptly notify Purchaser in writing of any pending or, to the knowledge of
Purchaser or the Sellers, as applicable, threatened Action by any Governmental
Entity (i) challenging or seeking material damages in connection with the
consummation of the transactions contemplated by this Agreement or (ii) seeking
to restrain or prohibit the consummation of the transactions contemplated by
this Agreement.

(c) Without limiting the foregoing and notwithstanding anything to the contrary
set forth herein, Purchaser shall (i) not enter into any transaction that would
reasonably be expected to increase the difficultly of obtaining the approval of
any Governmental Entity with respect to the transactions contemplated by this
Agreement, (ii) use commercially reasonable efforts to (A) prevent the entry of
any Court Order and have vacated, lifted, reversed or overturned any Court Order
that would prevent, enjoin, prohibit, restrict or delay the consummation of the
transactions contemplated by this Agreement and (B) resolve as promptly as
reasonably practicable any objections asserted by any Governmental Entity with
respect to the

 

40



--------------------------------------------------------------------------------

transactions contemplated by this Agreement, provided that nothing in this
clause (ii) shall be deemed to require Purchaser or any of its Affiliates to
agree to take any action that would reasonably be expected to be material and
adverse to the (x) Acquired Assets and the Product Business, taken together as a
whole or (y) Purchaser’s existing respiratory product franchise.

6.6 Support. Following the Closing, Purchaser and its Affiliates, on the one
hand, and the Sellers and their respective Affiliates, on the other hand, shall
reasonably cooperate with each other in the defense or settlement of any
Liabilities or Actions claimed or commenced by Third Parties involving any
Product, the Acquired Assets, the Assumed Liabilities, the Product Business,
this Agreement or the Ancillary Agreements, in each case for which Purchaser or
the Sellers, as the case may be, has or have responsibility under this Agreement
by providing Purchaser and Purchaser’s legal counsel or the Sellers and the
Sellers’ legal counsel, as the case may be, reasonable access to employees,
records, documents, data, equipment, facilities, products, parts, prototypes and
other information primarily related to any Product, the Acquired Assets, the
Assumed Liabilities or the Product Business as Purchaser or the Sellers may
reasonably request, to the extent maintained or under the possession or control
of the requested Party (other than any Actions between Purchaser and its
Affiliates, on the one hand, and the Sellers or their respective Affiliates, on
the other hand, arising out of the transactions contemplated by this Agreement
or the Ancillary Agreements, with respect to which applicable rules of discovery
shall apply); provided, however, that such access shall not unreasonably
interfere with Purchaser’s or its Affiliates’, or the Sellers’ or their
respective Affiliates’, as the case may be, respective businesses; provided,
further, that any Party may restrict the foregoing access to the extent that
(a) such restriction is required by applicable Law, (b) such access or provision
of information would reasonably be expected to result in a violation of
confidentiality obligations to a Third Party; provided, that such Party uses
commercially reasonable efforts to obtain waivers thereof or (c) disclosure of
any such information would be reasonably likely to result in the loss or waiver
of the attorney-client or other legal privilege. The requesting Party shall
reimburse the other Party or Parties, as the case may be, for reasonable
out-of-pocket expenses paid by the other Party or Parties, as the case may be,
to Third Parties in performing its or their obligations under this Section 6.6.

6.7 Trade Notification. From the date hereof through the Closing, the Sellers
and Purchaser shall cooperate in good faith to agree in writing on the method
and content of the notifications to customers and suppliers of the sale of the
Acquired Assets to Purchaser hereunder; provided, that the Sellers shall have
the sole right to deliver such notifications to customers prior to the Closing.
Purchaser (prior to the Closing) and the Sellers (prior to and after the
Closing) shall not make any other communications or give any other notices to
customers or suppliers relating to the transactions contemplated hereby that are
inconsistent with the terms of such written agreement.

6.8 Intellectual Property License. Effective as of the Closing, each of the
Sellers, on behalf of itself and its Affiliates, hereby grants to Purchaser and
its Affiliates, and Purchaser (on behalf of itself and its Affiliates) hereby
accepts (a) an exclusive (except for use by Seller or its Affiliates to perform
their respective obligations under the Ancillary Agreements), transferable,
sublicensable through multiple tiers, perpetual, irrevocable, fully paid-up and
royalty-free right and license to exploit or otherwise use and practice the
Seller Licensed IP Rights solely for the Exploitation of Products in the
Territory in the manner and to the extent used by the Sellers and

 

41



--------------------------------------------------------------------------------

their respective Affiliates as of the Closing, and (b) a non-exclusive,
transferable, sublicensable through multiple tiers, perpetual, irrevocable,
fully paid-up and royalty-free right and license to exploit or otherwise use and
practice the Seller Licensed IP Rights solely for the (x) research, development
or Manufacture of Products, in each case, within or outside the Territory and
(y) Exploitation of Products in the Territory. Purchaser agrees, and agrees to
cause its Affiliates, transferees and sublicensees to, maintain and protect the
Trade Secrets included in the Seller Licensed IP Rights using at least the same
degree of care Purchaser uses to protect its own proprietary information of like
nature, but in no case using less than reasonable care appropriate under the
circumstances.

6.9 Use of Licensed Names and NDCs.

(a) Subject to and in compliance with the terms and conditions hereof, and
effective as of the Closing, each of the Sellers, on behalf of itself and its
Affiliates, hereby grants to Purchaser and its Affiliates, and Purchaser (on
behalf of itself and its Affiliates) hereby accepts a limited, non-exclusive,
non-transferable, non-sublicensable, royalty-free, fully paid-up, right and
license to use (i) any Licensed Names and (ii) any NDC of Sellers or their
respective Affiliates included in the Labeling for a Product, which Labeling
exists as of the Closing, in each case ((i) and (ii)), for a period beginning on
the Closing Date and ending on the last day of the Transition Quarter (the
“Limited License Period”), in either case, to the extent necessary to allow
Purchaser and its Affiliates to Exploit the Products in the Territory after the
Closing or in compliance with applicable Law. Notwithstanding the foregoing,
Purchaser acknowledges and agrees that the license granted under this
Section 6.9 is being granted solely for transitional purposes and, except as
otherwise provided in the Supply Agreement, Purchaser shall, and shall cause its
Affiliates to, cease any and all use of such NDCs and the Licensed Names
included in the Labeling for a Product as soon as reasonably practicable after
the Closing Date, but in no event later than the last day of the Limited License
Period. To the extent Purchaser or any of its Affiliates is utilizing the
license granted by the Sellers in this Section 6.9, Purchaser shall, and shall
cause its Affiliates to, adhere to Sellers’ quality standards communicated to
Purchaser by Sellers with respect to the nature and quality of the Products and,
at the Sellers’ reasonable request, furnish to the Sellers representative
samples of the Labeling for any Product and other materials bearing any of the
Licensed Names for quality control purposes.

(b) Promptly upon the expiration of the Limited License Period, Purchaser shall,
and shall cause its Affiliates to, destroy and dispose of all of the Labeling
for a Product in its possession or subject to its control that bears any
Licensed Names or NDCs.

(c) Notwithstanding anything to the contrary, in no event shall Purchaser or any
of its Affiliates (i) use any Licensed Names or NDCs other than in accordance
with the license granted in Section 6.9(a) or in any manner or for any purpose
materially different from the use of such Licensed Names or NDCs by the Sellers
and their respective Affiliates immediately prior to the Closing to Exploit the
applicable Product or (ii) except as set forth in the Supply Agreement,
manufacture or produce, or cause or permit any Third Party to manufacture or
produce, any new Labeling for a Product or advertising, marketing, sales and
promotional materials using or otherwise incorporating any Licensed Names or
NDCs in any manner.

 

42



--------------------------------------------------------------------------------

(d) Purchaser hereby acknowledges and agrees that one or more of the Sellers
and/or their respective Affiliates owns all right, title and interest in and to
the Licensed Names and the NDCs, and that all goodwill arising from the use of
the Licensed Names and the NDCs will inure exclusively to the benefit of such
Seller and/or its Affiliate, and if Purchaser or any of its Affiliates obtains
any goodwill, right, title or interest in or to any of the Licensed Names or any
of the NDCs, Purchaser hereby irrevocably assigns, and causes each of its
Affiliates to irrevocably assign, to the Sellers all such goodwill, rights,
title and interests. During the Limited License Period, Purchaser shall not, and
shall cause its Affiliates not to, (i) take any action that will reasonably be
expected to prejudice the distinctiveness or validity of, or otherwise adversely
affect, disparage, dilute or invalidate the Licensed Names or the NDCs or
(ii) adopt or use any other Trademark which may be substantially identical,
deceptively similar or confusingly similar to the Licensed Names.

6.10 Assistance in Collecting Certain Amounts.

(a) For a period of twelve (12) months after the Closing Date, Purchaser shall
use its commercially reasonable efforts to assist, cooperate with and consult
with the Sellers and their respective Affiliates, and the Sellers shall consult
with Purchaser in connection with the Sellers’ and their respective Affiliates’
(i) collection of all Accounts Receivable related to any Product, including
those that are not evidenced by instruments or invoices, existing as of the
Closing, and Purchaser shall remit promptly to the Sellers any payments or other
sums received by Purchaser that constitute Excluded Assets and (ii) payment of
all accounts payable related to any Product, including those that are not
evidenced by instruments or invoices, existing as of the Closing. Each of the
Sellers shall, and shall cause its Affiliates to, remit promptly to Purchaser
any payments or other sums received by any of the Sellers or their respective
Affiliates after the Closing and relating to any Product sold by or on behalf of
Purchaser after the Closing or that otherwise constitute Acquired Assets.

(b) Payments Under Acquired Contracts.

(i) If any of the Sellers or their respective Affiliates receives any deposit or
payment that relates to obligations under any Acquired Contracts to be performed
or satisfied after the Closing by Purchaser, then the Sellers shall pay to
Purchaser, within twenty (20) Business Days following the Closing Date, an
amount equal to the portion of such deposit or payment in advance that relates
to such obligations to be performed after the Closing.

(ii) If any of the Sellers or their respective Affiliates receives any good or
service under any Acquired Contract or otherwise which is billed to Purchaser
after the Closing, Purchaser, at its option, may forward the applicable invoice
to Sellers for payment or pay such invoice and, upon request and presentation of
reasonable supporting documentation, the Sellers shall reimburse Purchaser for
the amount of such payment within twenty (20) Business Days following the date
of such request.

(iii) If any of the Sellers or their respective Affiliates makes any deposit or
payment prior to the Closing under any Acquired Contract in respect of supplies
of goods for the Product Business not received prior to the Closing, Purchaser
shall reimburse to such Seller or its Affiliate, within twenty (20) Business
Days following the Closing Date, an amount equal to the portion of such deposit
or payment that relates to the goods to be received after the Closing by
Purchaser.

 

43



--------------------------------------------------------------------------------

6.11 Regulatory Documentation and Marketing Records. On the Closing Date, the
Sellers shall transfer to Purchaser the [***], in formats acceptable to
Purchaser. The Sellers shall deliver [***], in formats acceptable to Purchaser.
Notwithstanding anything to the contrary, subject to Section 6.2, each of the
Sellers may retain an archival copy of all such Acquired Regulatory
Documentation and Acquired Marketing Records to the extent necessary to perform
their obligations under the Transition Services Agreement and for regulatory,
tax, accounting, or litigation purposes or as otherwise required by Law or any
of the Sellers’ or their respective Affiliates’ internal policies for
record-keeping purposes.

6.12 Acquired Equipment. Purchaser shall pay or reimburse the Sellers for their
reasonable costs to complete the fabrication of the Acquired Equipment, which
costs shall not exceed [***]. Within the time frames and in accordance with the
technology transfer plan contemplated by the Supply Agreement, the Sellers
shall, subject to a customary indemnity agreement relating to real property
damage, remove from the Sellers’ premises the Acquired Equipment.

6.13 Post-Closing Responsibility for Products Sold in the Territory. The Parties
shall, promptly following the date hereof, negotiate in good faith and agree
upon their respective obligations following the Closing relating to (i) the
processing and payment of, and financial responsibility for, returns of the
Products and chargebacks, rebates and price reductions and (ii) government price
reporting, in each case based upon the indicative terms set forth in Exhibit L.
From and after the Closing, each of the Parties shall perform their respective
obligations set forth in Exhibit L, as finalized in accordance with the prior
sentence.

6.14 Health Care Reform Fees. Each Party will be solely responsible for any HCR
Fees billed to it which are based on sales of any Product with an NDC of such
Party, except that Purchaser will be responsible for any HCR Fees attributable
to any sales on or after the Closing Date of Products under Sellers’ NDCs (which
also include Sellers’ labeler codes). For the avoidance of doubt, each Seller is
responsible for HCR Fees for sales of the Products labeled with such Seller’s
NDCs, except as otherwise stated in this Section 6.14, and Purchaser is
responsible for HCR Fees for sales of the Products labeled with Purchaser’s
NDCs. The Sellers, or their Affiliates, shall invoice Purchaser for HCR Fees, if
any, billed to the Sellers or their Affiliates for which Purchaser is
responsible under this Section 6.14 following receipt of the final fee invoice,
calculation, notice, invoice, judgment, assessment, or similar item from the IRS
or any other relevant Governmental Entity which includes such HCR Fees and shall
include in such invoice adequate documentation to allow Purchaser to confirm
that such HCR Fees were allocated appropriately. Purchaser shall promptly after
receipt thereof, and in all events within fifteen (15) days of such receipt, pay
such invoice. For the avoidance of doubt, the HCR Fee for a relevant calendar
year is the final adjusted HCR Fee calculated using the actual sales from such
calendar year.

 

44



--------------------------------------------------------------------------------

6.15 Withholding Tax. Purchaser shall not deduct or withhold any Taxes from any
amounts payable pursuant to this Agreement unless such deduction or withholding
of Taxes is required under applicable Law. If any applicable Law requires the
deduction or withholding of any Tax from any such payments, then Purchaser shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Entity in accordance
with applicable Law and all amounts so deducted or withheld and paid to the
relevant Governmental Entity shall be considered paid to the relevant Seller for
all purposes of this Agreement; provided that prior to making any deduction or
withholding from any payment under this Agreement, the Purchaser shall provide
at least ten (10) days’ prior written notice to the relevant Seller of the
amounts subject to deduction or withholding and provide to the Sellers a
reasonable opportunity to furnish forms, certificates or other items that would
reduce or eliminate such deduction or withholding; provided further that
Purchaser shall reasonably cooperate with the Sellers to minimize any such
deduction or withholding. As soon as practicable after any deduction or
withholding is made, Purchaser shall deliver to the relevant Seller the original
or copy of the official receipt issued by the relevant Governmental Entity
evidencing such payment or other evidence of such payment reasonably
satisfactory to such Seller. This Section 6.15 shall not apply to Transfer Taxes
or VAT, which are governed exclusively by Section 6.16 and 6.18.

6.16 Transfer Taxes. Notwithstanding any provision of this Agreement to the
contrary, all Transfer Taxes arising in connection with the transactions
contemplated under this Agreement shall be borne [***]. Purchaser shall file, or
shall cause to be filed, to the extent permitted by applicable Law, all Tax
Returns as may be required to comply with the provisions of such Tax Laws
relating to Transfer Taxes and shall within thirty (30) days following the
expiration of the applicable deadline provide evidence satisfactory to the
relevant Seller that such Tax Returns and filings with respect to Transfer Taxes
have been duly and timely filed and the relevant Transfer Taxes duly and timely
paid. The relevant Sellers shall cooperate with Purchaser in connection with all
such filings and shall file those Tax Returns that the Purchaser is not
permitted to file. The non-paying Party, or Parties with respect to the Sellers,
shall reimburse the paying Party, or Parties with respect to the Sellers, for
its or their share of any such Transfer Taxes within ten (10) days of written
demand therefor.

6.17 Apportioned Obligations. All real property, personal property and similar
ad valorem obligations levied with respect to the Acquired Assets for a taxable
period which includes (but does not end on) the Closing Date (collectively, the
“Apportioned Obligations”) shall be apportioned between the Sellers and
Purchaser based on the number of days of such taxable period ending on the
Closing Date (the “Pre-Closing Tax Period”) and the number of days after the
Closing Date (such portion of such taxable period, the “Post-Closing Tax
Period”). The Sellers, jointly and severally, shall be liable for the
proportionate amount of such Apportioned Obligations that is attributable to the
Pre-Closing Tax Period, and Purchaser shall be liable for the proportionate
amount of such Apportioned Obligations that is attributable to the Post-Closing
Tax Period. The non-paying Party, or Parties with respect to the Sellers, shall
reimburse the paying Party, or Parties with respect to the Sellers, for its or
their share of any such Apportioned Obligations within ten (10) days of written
demand therefor.

6.18 VAT. All consideration specified for supplies of goods or services made, or
deemed to be made, under this Agreement shall be exclusive of any and all
applicable VAT. With respect to each such supply of goods or services, the party
hereto that makes such supply (or whose Affiliate makes such supply) (the
“Supply Provider”) shall provide, or cause its Affiliate making such supply to
provide, to the party hereto that receives such supply (or whose

 

45



--------------------------------------------------------------------------------

Affiliate receives such supply) (the “Supply Recipient”), or to the Affiliate of
the Supply Recipient receiving such supply, a properly completed and executed
VAT invoice (or other valid and customary VAT documentation) with respect to the
relevant supply of goods or services, promptly and in accordance with applicable
Law. After the receipt of such invoice or documentation, the Supply Recipient
shall pay, or cause its Affiliate receiving such supply to pay, to the Supply
Provider or its Affiliate making such supply, in addition to the specified
consideration, all VAT required under applicable Law to be charged by the Supply
Provider or its Affiliate in relation to such supply, in accordance with
applicable Law (but in no event later than the tenth Business Day after such
receipt). If any payment made by one Party to another Party pursuant to this
Agreement is deemed by the Excise Tax Act (Canada) to include VAT, the amount of
such payment shall be increased accordingly.

6.19 Wrong Pockets. Until the first anniversary of the Closing Date, if either
Purchaser, on the one hand, or the Sellers, on the other hand, becomes aware
that any of the Acquired Assets has not been transferred to Purchaser or its
Affiliate or that any of the Excluded Assets has been transferred to Purchaser
or its Affiliate (other than as contemplated in the Ancillary Agreements),
Purchaser or the Sellers, as applicable, shall promptly notify the other and the
Parties shall, as soon as reasonably practicable, ensure that such property is
transferred, with any necessary prior Third Party consent or approval, to
(a) Purchaser or its applicable Affiliate, in the case of any Acquired Asset
which was not transferred to Purchaser at the Closing; or (b) the applicable
Seller, in the case of any Excluded Asset which was transferred to Purchaser at
the Closing.

6.20 Non-Compete; Termination of Discussions.

(a) The Sellers covenant and agree that, until [***], they shall not, and they
shall cause their respective Affiliates (collectively, the “Non-Competition
Parties”) not to, directly or indirectly, engage in (including by granting any
license, sublicense, right to distribute, right of reference or covenant not to
sue to any Third Party to engage in), a Competing Activity; provided, however,
that the foregoing shall not [***].

(b) The Sellers shall, and shall cause their respective Affiliates and
Representatives to, immediately cease and cause to be terminated, all
discussions or negotiations with any Persons conducted heretofore with respect
to a Competing Transaction and terminate any access of any such Person to the
electronic data room maintained by the Sellers and issue instructions to such
Persons (in accordance, if applicable, with the terms and conditions of any
confidentiality agreement between the Sellers or any of their respective
Affiliates, on the one hand, and such Person, on the other hand) to promptly
return or destroy any of the Sellers’ or their respective Affiliates’
confidential information. Until the earlier of the Closing or and such time as
this Agreement is terminated in accordance with Article 8, the Sellers shall
promptly notify Purchaser in writing of any Competing Transaction, any request
for information with respect to any Competing Transaction, or any written
inquiry, proposal or offer with respect to a Competing Transaction.

 

46



--------------------------------------------------------------------------------

6.21 Negotiation and Completion of Ancillary Agreements. Promptly following the
date hereof, the Parties shall negotiate in good faith and use commercially
reasonable efforts to:

(a) finalize the Transition Services Agreement and the Supply Agreements and the
schedules and exhibits relating to each of the foregoing prior to the Closing;
and

(b) agree on the form of a pharmacovigilance agreement, to be dated as of the
Closing, setting forth the Parties’ responsibilities for, among other things,
(i) handling of the global safety database for the Products, (ii) reporting and
related processes and (iii) adverse event reporting obligations (the
“Pharmacovigilance Agreement”).

6.22 Certain Agreements. The Parties hereby agree to the matters set forth on
Exhibit M.

6.23 Aclidinium Canada Matters. The Parties hereby agree to the matters set
forth on Exhibit N.

ARTICLE 7

CONDITIONS

7.1 Conditions to the Obligation of the Parties. The respective obligations of
the Parties hereunder to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing, of each of
the following conditions (all or any of which may be waived, to the extent
legally permissible, in writing in whole or in part by the Parties in their sole
discretion).

(a) Government Consents. Any Consents from Governmental Entities necessary for
the consummation of the transactions contemplated hereby shall have been
obtained, or the waiting periods (and any extensions thereof) under any
applicable Competition Laws shall have expired or been terminated.

(b) No Order. No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any Law or Court Order (whether temporary, preliminary or
permanent) which is then in effect and has the effect of making the transactions
contemplated by this Agreement or by the Ancillary Agreements illegal or
otherwise enjoining or prohibiting the consummation of such transactions.

(c) No Litigation. No action, suit or proceeding seeking to prohibit, enjoin or
make illegal the consummation of the transactions contemplated by this Agreement
shall have been initiated by a Governmental Entity.

(d) Aclidinium Novation and Consent Agreement. The Aclidinium Novation and
Consent Agreement shall be in full force and effect.

7.2 Conditions to the Obligations of Purchaser. The obligations of Purchaser
hereunder to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, at or before the Closing, of each of the following
conditions (all or any of which may be waived in writing in whole or in part by
Purchaser in its sole discretion).

 

47



--------------------------------------------------------------------------------

(a) Representations and Warranties. (i) Each of the representations and
warranties of the Sellers in Article 4, other than the Fundamental
Representations in Article 4, shall be true and correct (without giving effect
to materiality, Material Adverse Effect or any similar qualification contained
therein) as of the Closing as if made at such time (except to the extent that
any such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date), unless the failure of any such
representations and warranties to be true and correct would not have,
individually or in the aggregate, a Material Adverse Effect, and (ii) each
Fundamental Representation in Article 4 shall be true and correct (without
giving effect to materiality, Material Adverse Effect or any similar
qualification contained therein) in all material respects as of the Closing as
if made at such time (except to the extent that any such representation and
warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date).

(b) Covenants. The covenants and agreements contained in this Agreement to be
complied with by the Sellers on or before the Closing shall have been complied
with in all material respects.

(c) No Material Adverse Effect. Since the date of this Agreement, no Material
Adverse Effect shall have occurred.

(d) Closing Deliveries. The Sellers shall have delivered to Purchaser each of
the items listed in Section 3.3.

7.3 Conditions to the Obligations of the Sellers. The obligations of the Sellers
hereunder to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, at or before the Closing, of each of the following
conditions (all or any of which may be waived in writing in whole or in part by
the Sellers in their sole discretion):

(a) Representations and Warranties. (i) Each of the representations and
warranties of Purchaser in Article 5, other than the Fundamental Representations
in Article 5, shall be true and correct (without giving effect to materiality or
any similar qualification contained therein) as of the Closing as if made at
such time (except to the extent that any such representation and warranty
expressly speaks as of an earlier date, in which case such representation and
warranty shall be true and correct as of such earlier date), unless the failure
of any such representations and warranties to be true and correct would not,
individually or in the aggregate, prevent or materially delay the ability of
Purchaser to consummate the transactions contemplated by this Agreement, and
(ii) each Fundamental Representation in Article 5 shall be true and correct in
all material respects (without giving effect to materiality or any similar
qualification contained therein) as of the Closing as if made at such time
(except to the extent that any such representation and warranty expressly speaks
as of an earlier date, in which case such representation and warranty shall be
true and correct as of such earlier date).

(b) Covenants. The covenants and agreements contained in this Agreement to be
complied with by Purchaser on or before the Closing shall have been complied
with in all material respects.

(c) Closing Deliveries. Purchaser shall have delivered to the Sellers each of
the items listed in Section 3.4.

 

48



--------------------------------------------------------------------------------

ARTICLE 8

TERMINATION

8.1 Termination.

(a) Notwithstanding anything to the contrary in this Agreement, this Agreement
may be terminated and the transactions contemplated by this Agreement abandoned
at any time prior to the Closing:

(i) by mutual written consent of Forest (on behalf of itself and the other
Sellers), on the one hand, and Purchaser, on the other hand;

(ii) by Purchaser if a breach of any representation or warranty or failure to
perform any covenant or agreement on the part of the Sellers set forth in this
Agreement shall have occurred that would cause any of the conditions set forth
in Section 7.2 not to be satisfied, and such breach is incapable of being cured
within thirty (30) days following Purchaser’s delivery of notice to Forest (on
behalf of itself and the other Sellers) of such breach or failure to perform,
provided that Purchaser may terminate this Agreement pursuant to this clause
(ii) only if, at the time of termination, Purchaser is not in material breach of
any of its representations, warranties, covenants or agreements contained in
this Agreement;

(iii) by Forest (on behalf of itself and the other Sellers) if a breach of any
representation or warranty or failure to perform any covenant or agreement on
the part of Purchaser set forth in this Agreement shall have occurred that would
cause any of the conditions set forth in Section 7.3 not to be satisfied, and
such breach is incapable of being cured within thirty (30) days following
Forest’s delivery of notice to Purchaser of such breach or failure to perform,
provided that Forest (on behalf of itself and the other Sellers) may terminate
this Agreement pursuant to this clause (iii) only if, at the time of
termination, Sellers are not in material breach of any of their representations,
warranties, covenants or agreements contained in this Agreement;

(iv) by either Forest (on behalf of itself and the other Sellers) or Purchaser
if any Governmental Entity shall have issued a Court Order or taken any other
Action enjoining or otherwise prohibiting the transactions contemplated by this
Agreement and such Court Order or other Action shall have become final and
non-appealable; or

(v) by either Forest (on behalf of itself and the other Sellers) or Purchaser if
the Closing does not occur on or prior to September 30, 2015 (the “Termination
Date”); provided that Forest, on the one hand, and Purchaser, on the other hand,
may terminate this Agreement pursuant to this clause (v) only if, at the time of
termination, the Sellers or Purchaser (as the case may be) are or is (as the
case may be) not in material breach of any of their (in the case of Sellers) or
its (in the case of Purchaser) representations, warranties, covenants or
agreements contained in this Agreement.

(b) In the event of termination by a Party pursuant to Section 8.1, written
notice thereof shall forthwith be given to Purchaser (in the case of termination
by the Sellers) or Forest (on behalf of the Sellers) (in the case of termination
by Purchaser) and the transactions contemplated by this Agreement shall be
terminated, without further action by any Party.

 

49



--------------------------------------------------------------------------------

8.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 8.1, any obligation to complete the Closing or the other
transactions contemplated by this Agreement shall terminate and this Agreement
forthwith shall become void and there shall be no Liability on the part of any
Party except that Sections 6.2(a) through (e), 6.22, 6.23, 11.1 and 11.7 shall
survive any termination of this Agreement. Nothing herein shall relieve any
Party from Liability for any material breach of this Agreement occurring prior
to such termination.

8.3 Withdrawal of Certain Filings. As soon as practicable following a
termination of this Agreement for any reason, but in no event later than thirty
(30) days after such termination, Purchaser or the Sellers shall, to the extent
practicable, withdraw all filings, applications and other submissions relating
to the transactions contemplated by this Agreement filed or submitted by or on
behalf of Purchaser or the Sellers, as applicable, with any Governmental Entity
or other Person.

ARTICLE 9

INDEMNIFICATION AND SURVIVAL

9.1 Survival.

(a) The representations and warranties made by the Sellers in this Agreement
(other than the Fundamental Representations) shall survive the Closing until the
date that is [***] after the Closing Date (the “General Survival Period”). The
Fundamental Representations and the representations and warranties in
Section 4.11 shall survive the Closing indefinitely or, if applicable, until the
date that is sixty (60) days after the expiration of the applicable statute of
limitations. The covenants and agreements to be performed by or on behalf of a
Party prior to the Closing shall survive the Closing until the expiration of the
General Survival Period. The covenants and agreements that by their terms are to
be performed by or on behalf of a Party after the Closing shall survive until
the date that such covenants and agreements are fully performed.

(b) The termination of the representations, warranties, covenants and agreements
provided herein shall not affect the rights of a Party in respect of any Claim
made by such Party in a writing and received by Purchaser (in the case of a
Claim made by the Sellers) or the Sellers (in the case of a Claim made by
Purchaser) prior to the expiration of the applicable survival period.

9.2 Indemnification.

(a) Subject in all cases to the limits on indemnification in this Article 9,
following the Closing, the Sellers, jointly and severally, shall indemnify and
hold harmless Purchaser, its Affiliates and each of their respective officers,
directors, employees and agents (collectively, “Purchaser Indemnified Parties”)
from and against, and compensate and reimburse the Purchaser Indemnified Parties
for, any and all Damages incurred by any such Purchaser Indemnified Party that
arise out of or result from (i) the breach of any representation or warranty of
the Sellers contained in this Agreement or in any certificate delivered by any
Seller pursuant to this Agreement (without giving effect to any “Material
Adverse Effect” or other materiality threshold or qualifier contained therein
for purposes of determining the amount of any Damages with respect thereto, but
not for purposes of determining whether any such breach has occurred), (ii) the
breach of any covenant or agreement of the Sellers contained in this Agreement
or (iii) the Excluded Liabilities.

 

50



--------------------------------------------------------------------------------

(b) Subject in all cases to the limits on indemnification in this Article 9,
following the Closing, Purchaser shall indemnify and hold harmless each of the
Sellers, its Affiliates and each of their respective officers, directors,
employees and agents (collectively, “Seller Indemnified Parties” and, together
with Purchaser Indemnified Parties, “Indemnified Parties”) from and against, and
compensate and reimburse the Seller Indemnified Parties for, any and all Damages
incurred by any such Seller Indemnified Party that arise out of or result from
(i) the breach of any representation or warranty of Purchaser contained in this
Agreement or in any certificate delivered by Purchaser pursuant to this
Agreement (without giving effect to any materiality threshold or qualifier
contained therein for purposes of determining the amount of any Damages with
respect thereto, but not for purposes of determining whether any such breach has
occurred), (ii) the breach of any covenant or agreement of Purchaser contained
in this Agreement or (iii) the Assumed Liabilities.

9.3 Limitations on Indemnification.

(a) Notwithstanding anything to the contrary in this Agreement, the Sellers
shall not be liable to the Purchaser Indemnified Parties in respect of any
Damages incurred or suffered by such Purchaser Indemnified Party (i) in respect
of claims under Section 9.2(a)(i) that is not a Qualifying Loss and (ii) until
such time as the aggregate amount of all Damages claimed by the Purchaser
Indemnified Parties under Section 9.2(a)(i) (other than with respect to
Fundamental Representations, as to which this limitation shall not apply)
exceeds an aggregate amount equal to [***], and then only for such Qualifying
Losses in excess of [***]. The aggregate liability of Sellers in respect of
claims for indemnification pursuant to Section 9.2(a)(i) (x) shall not exceed
[***] (the “Indemnification Cap”) in respect of all representations and
warranties other than Fundamental Representations and (y) shall not exceed the
aggregate amount of the Purchase Price in respect of the Fundamental
Representations.

(b) Notwithstanding anything to the contrary in this Agreement, Purchaser shall
not be liable to the Seller Indemnified Parties in respect of any Damages
incurred or suffered by such Seller Indemnified Party (i) in respect of claims
under Section 9.2(b)(i) that is not a Qualifying Loss and (ii) until such time
as the aggregate amount of Damages claimed by the Seller Indemnified Parties
under Section 9.2(b)(i) (other than with respect to Fundamental Representations,
as to which this limitation shall not apply) exceeds an aggregate amount equal
to [***], and then only for such Qualifying Losses in excess of [***]. The
aggregate liability of Purchaser in respect of claims for indemnification
pursuant to Section 9.2(b)(i) (x) shall not exceed the Indemnification Cap in
respect of all representations and warranties other than Fundamental
Representations and (y) shall not exceed the aggregate amount of the Purchaser
Price in respect of the Fundamental Representations.

(c) With respect to each indemnification obligation in this Agreement: (i) each
such obligation shall be calculated net of any net Tax benefit actually realized
in the year of loss or the [***] succeeding taxable years; (ii) all Damages
shall be net of any insurance proceeds actually received by the Indemnified
Party from a bona fide Third Party insurer, net of costs reasonably incurred by
the Indemnified Party in seeking such collection and any increase in

 

51



--------------------------------------------------------------------------------

premiums as a result of the associated claim (“Eligible Insurance Proceeds”), to
the extent that the Damages paid by the Indemnifying Party under this Article 9
in respect of the indemnification claim fully compensate the Indemnified Party
for all Damages suffered in connection with such claim; (iii) in no event shall
an Indemnifying Party have liability to the Indemnified Party for any
consequential, special, incidental, indirect or punitive damages, except if and
to the extent any such damages are payable by an Indemnified Party pursuant to a
Third Party Claim; and (iv) all payments made by an Indemnifying Party to an
Indemnified Party in respect of any claim pursuant to Section 9.2 shall be
treated as adjustments to the Purchase Price for Tax purposes.

(d) In any case where an Indemnified Party recovers from a Third Party any
Eligible Insurance Proceeds and/or any other amount in respect of any Damages
for which an Indemnifying Party has actually paid or reimbursed such Indemnified
Party pursuant to this Article 9, such Indemnified Party shall promptly pay over
to the Indemnifying Party such Eligible Insurance Proceeds and/or the amount so
recovered (after deducting therefrom the amount of expenses incurred by it in
procuring such recovery), but not in excess of the sum of (i) any amount
previously paid by the Indemnifying Party to or on behalf of the Indemnified
Party in respect of such claim and (ii) any amount expended by the Indemnifying
Party in pursuing or defending any claim arising out of such matter.

9.4 Sole and Exclusive Remedy. Following the Closing, recovery pursuant to
Section 9.2 and Exhibit N shall be the sole and exclusive remedy of the
Indemnified Parties for any and all Damages related to this Agreement or the
transactions contemplated hereby; provided, that nothing herein shall limit in
any way any such party’s remedies in respect of actual fraud in connection with
this Agreement or the transactions contemplated hereby. This Section 9.4 shall
not affect any Party’s ability to exercise any rights or remedies available to
such Party under any Ancillary Agreement with respect to claims arising under
such Ancillary Agreement.

9.5 Procedure for Claims. If a claim for indemnification pursuant to Section 9.2
(a “Claim”) is to be made by an Indemnified Party entitled to indemnification
hereunder, the Indemnified Party claiming indemnification shall give written
notice to the other Party (the “Indemnifying Party”) reasonably promptly after
the Indemnified Party becomes aware of any fact, condition or event that may
give rise to Damages for which indemnification may be sought under Section 9.2,
or receipt by the Indemnified Party of notice of a claim involving the assertion
of a claim by a Third Party that may give rise to Damages for which
indemnification may be sought under Section 9.2 (whether pursuant to a lawsuit,
other legal action or otherwise, a “Third Party Claim”). The failure of any
Indemnified Party to give timely notice hereunder shall not affect its rights to
indemnification hereunder, except and only to the extent that the Indemnifying
Party suffers damage caused by such failure. The Indemnifying Party shall have
thirty (30) days (or such lesser number of days set forth in the notice as may
be required by court proceeding in the event of a litigated matter) after
receipt of the notice to notify the Indemnified Party that it desires to defend
the Indemnified Party against such Third Party Claim; provided, that the
Indemnifying Party shall not be entitled to defend any Third Party Claim that
seeks remedies other than money damages without the written agreement of the
Indemnified Party. In the case of a Third Party Claim, the party conducting the
defense (the “Defending Party”) shall determine and conduct the defense,
compromise or settlement of such Third Party Claim and (i) the other

 

52



--------------------------------------------------------------------------------

party (the “Non-Defending Party”) shall make available to the Defending Party
any documents and materials in its or its Affiliates’ possession or control that
may be necessary to the defense of such Third Party Claim (provided, that the
Non-Defending Party shall not be required to furnish any such documents or
materials which would (in the reasonable judgment of such party upon advice of
counsel) be reasonably likely to (A) constitute a waiver of the attorney-client
or other privilege held by such party or any of its Affiliates, (B) violate any
applicable Laws, or (C) breach any agreement of such party or any of its
Affiliates with any Third Party; provided, that such Non-Defending Party shall
use reasonable best efforts to obtain any required consents and take such other
reasonable action (such as the entry into a joint defense agreement or other
arrangement to avoid loss of attorney-client privilege) to permit such
disclosure) and (ii) the Defending Party shall keep the Non-Defending Party
reasonably informed of all material developments and events relating to such
Third Party Claim. The Non-Defending Party, at its sole option and expense, may
participate in any defense and investigation of such Third Party Claim or
settlement negotiations with respect to such Third Party Claim; provided that if
the Indemnifying Party assumes control of such defense and the Indemnified Party
reasonably concludes, based on advice from counsel, that the Indemnifying Party
and the Indemnified Party have conflicting interests with respect to such Third
Party Claim, the reasonable fees and expenses of counsel to the Indemnified
Party solely in connection therewith shall be considered “Damages” for purposes
of this Agreement; provided, further, that in no event shall the Indemnifying
Party be responsible for the fees and expenses of more than one (1) counsel for
all Indemnified Parties. Except with the written consent of the Non-Defending
Party (not to be unreasonably withheld, conditioned or delayed), the Defending
Party shall not, in the defense of a Third Party Claim, consent to the entry of
any judgment or enter into any compromise or settlement (1) which does not
include as an unconditional term thereof the giving to the Indemnified Party by
the Third Party of a release from all liability with respect to such suit,
claim, action, or proceeding; (2) unless there is no finding or admission of
(A) any violation of Law by the Indemnified Party (or any Affiliate thereof),
(B) any Liability on the part of the Indemnified Party (or any Affiliate
thereof) not indemnified hereunder or (C) any violation of the rights of any
Person and no effect on any other claims of a similar nature that may be made by
the same Third Party against the Indemnified Party (or any Affiliate thereof);
or (iii) which exceeds the Indemnification Cap. With respect to Claims other
than Third Party Claims, after the giving of any notice of a Claim pursuant to
this Section 9.5, the amount of indemnification to which an Indemnified Party
shall be entitled under this Article 9 shall be determined: (I) by the written
agreement between the Indemnified Party and the Indemnifying Party; (II) in
accordance with Section 11.7; or (III) by any other means to which the
Indemnified Party and the Indemnifying Party shall agree.

9.6 Setoff Rights. Purchaser shall have the right to setoff of any amounts due
and payable, or any Liabilities arising, under this Agreement or any Ancillary
Agreement against any Net Sales Royalties due and payable under this Agreement.

 

53



--------------------------------------------------------------------------------

ARTICLE 10

PARENT GUARANTEE

10.1 Representations and Warranties of Seller Parent. Seller Parent represents
and warrants to Purchaser as of the date hereof as follows:

(a) Organization and Qualification of Seller Parent. Seller Parent is a public
limited company duly organized, validly existing and in good standing under the
Laws of Ireland.

(b) Authority of Seller Parent. Seller Parent has the requisite company power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery by Seller Parent of this Agreement, the performance
by Seller Parent of its obligations hereunder and the consummation by Seller
Parent of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of Seller Parent. This Agreement has been duly
executed and delivered by Seller Parent, and this Agreement constitutes a valid
and binding obligation of Seller Parent enforceable against Seller Parent in
accordance with its terms, in each case subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting the enforcement of creditors’ rights
generally and (ii) general equitable principles (whether considered in a
proceeding in equity or at Law).

(c) No Conflicts; Consents. The execution and delivery of this Agreement by
Seller Parent and the performance by Seller Parent of its obligations hereunder
and the consummation by Seller Parent of the transactions contemplated hereby,
will not: (i) contravene or conflict with any provision of the Organizational
Documents of Seller Parent, (ii) contravene, conflict with, constitute a breach,
violate the terms, conditions or provisions of, or result in a default under, or
give to others any rights of termination, amendment, acceleration or
cancellation of any contract or agreement to which Seller Parent is a party or
is otherwise bound, or (iii) violate in any respect any provision of any Law to
which Seller Parent is subject.

10.2 Seller Parent Guarantee.

(a) Seller Parent hereby irrevocably, absolutely and unconditionally guarantees
(x) the full and punctual payment of any amount or amounts due and payable by
the Sellers under this Agreement, including those contained in Article 9, and
under each Ancillary Agreement to which any Seller or any of their respective
Affiliates is a party, and (y) the timely satisfaction and performance of all of
the Sellers’ and their respective Affiliates’ covenants, agreements and
obligations contained in this Agreement and each Ancillary Agreement to which
any Seller or any of their Affiliates is a party, in each case, subject to the
conditions hereunder and thereunder ((x) and (y), collectively, the
“Obligations”). Upon any failure by any Seller or any of their respective
Affiliates to pay punctually any such amount referred to in the foregoing clause
(x), Seller Parent shall forthwith on written demand of Purchaser pay the amount
not so paid; provided, however that any and all defenses or counterclaims
available to the Sellers or their applicable Affiliates shall also be available
to Seller Parent.

(b) Purchaser and any of its Affiliates that are party to any Ancillary
Agreement shall not be obligated to file any claim relating to the Obligations
in the event that the Sellers become subject to any insolvency, bankruptcy,
reorganization or other similar proceeding affecting a Seller or any Affiliate
of any Seller, and the failure of Purchaser or any of its Affiliates to so file
shall not affect Seller Parent’s obligations hereunder. In the event that any
payment to Purchaser or its Affiliates in respect of the Obligations is
rescinded or must otherwise be returned for any reason whatsoever, Seller Parent
shall remain liable hereunder with respect to the Obligations as if such payment
had not been made. This is an unconditional guarantee of payment and not of
collectibility.

 

54



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by Law, Seller Parent hereby expressly
waives any and all rights or defenses arising by reason of any Law which would
otherwise require any election of remedies by a Purchaser or its Affiliates.
Seller Parent waives promptness, diligence, notice of the acceptance of the
guarantee provided in this Section 10.2 and of the Obligations, presentment,
demand for payment, notice of non-performance, default, dishonor and protest,
notice of the incurrence of any Obligations and all other notices of any kind,
all defenses which may be available by virtue of any valuation, stay, moratorium
law or other similar Law now or hereafter in effect, any right to require the
marshalling of assets of the Sellers or any other Person interested in the
transactions contemplated by this Agreement and the Ancillary Agreements, and
all suretyship defenses generally.

ARTICLE 11

MISCELLANEOUS

11.1 Public Announcements. No Party shall issue or make any public announcement,
press release or other public disclosure regarding this Agreement or the
transactions contemplated hereby without the prior approval of Forest (in the
case of Purchaser) or Purchaser (in the case of any Seller), which approval
shall not be unreasonably withheld, conditioned or delayed, except for any such
disclosure that is, in the opinion of the disclosing Party’s counsel, required
by applicable Law or the rules of a stock exchange on which the securities of
the disclosing Party are listed. If a Party is, in the opinion of its counsel,
required by applicable Law or the rules of a stock exchange on which its
securities are listed to make a public disclosure, such Party shall submit the
proposed disclosure in writing as far in advance of the disclosure as
practicable, to Forest (with respect to Purchaser) and Purchaser (with respect
to any Seller) and provide Forest or Purchaser, as the case may be, a reasonable
opportunity to comment thereon. The disclosing Party shall consider in good
faith any comments provided by the reviewing Party or Parties. The contents of
any public announcement, press release or other public disclosure that has been
reviewed and approved or that is consistent with the foregoing may then be
re-released by any Party. Notwithstanding the foregoing, without a requirement
for advance notice or re-approval, Purchaser, on the one hand, and the Seller,
on the other hand, may, following the date hereof, make internal announcements
to their respective employees and Affiliates or public announcements, in each
case, that are consistent with a communications plan agreed upon by the Parties.
From and after the Closing, the foregoing restrictions in this Section 11.1
shall not apply to Purchaser.

11.2 Expenses. Whether or not the transactions contemplated hereby are
consummated and, except as otherwise specified herein or in any Ancillary
Agreement, each Party shall bear its own expenses with respect to the
transactions contemplated by this Agreement.

11.3 Notices. Unless otherwise specified herein, all notices required or
permitted to be given under this Agreement shall be in writing, shall refer
specifically to this Agreement and shall be delivered personally, sent by a
nationally recognized overnight courier service, or transmitted by facsimile,
and shall be deemed to be effective upon receipt. Any such notices

 

55



--------------------------------------------------------------------------------

shall be addressed to the receiving Party at such Party’s address, or fax number
set forth below, or at such other address, or fax number as may from time to
time be furnished by similar notice by the Sellers, on the one hand, or
Purchaser, on the other hand:

If to the Sellers or Seller Parent:

 

Actavis plc Morris Corporate Center III 400 Interpace Parkway Parsippany, NJ
07054 Attention: Chief Legal Officer Facsimile: [***]

With a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP 919 Third Avenue New York, NY 10022 Attn: Andrew L. Bab
Fax: (212) 521-7323

If to Purchaser:

 

AstraZeneca UK Ltd. 2 Kingdom Street London W2 6BD United Kingdom Attn: Company
Secretary Fax: [***]

With a copy (which shall not constitute notice) to:

 

Covington & Burling LLP One CityCenter, 850 Tenth Street N.W. Washington, DC
20001

Attn: Catherine J. Dargan

          Michael J. Riella

Fax: (202) 662-6291

11.4 Entire Agreement; Modification. This Agreement (including all Schedules,
Exhibits and attachments hereto), the Execution Date Agreements, the Ancillary
Agreements, the Confidentiality Agreement (which shall terminate at the Closing)
and the other agreements, certificates and documents delivered in connection
herewith or therewith or otherwise in connection with the transactions
contemplated hereby and thereby, contain the entire agreement between the
Parties with respect to the subject matter hereof and thereof and supersede all

 

56



--------------------------------------------------------------------------------

previous agreements, negotiations, commitments and writings between the Parties
with respect to the subject matter hereof and thereof. In the event of any
inconsistency between this Agreement and any Schedules hereto or any certificate
delivered in connection herewith, the terms of this Agreement shall govern. This
Agreement may not be modified, amended, altered or supplemented except upon the
execution and delivery of a written agreement executed by all Parties.

11.5 Severability. If any provision of this Agreement or any other document
delivered under this Agreement is prohibited or unenforceable in any
jurisdiction, it shall be ineffective in such jurisdiction only to the extent of
such prohibition or unenforceability, and such prohibition or unenforceability
shall not invalidate the balance of such provision to the extent it is not
prohibited or unenforceable nor the remaining provisions hereof, nor render
unenforceable such provision in any other jurisdiction, unless the effect of
rendering such provision ineffective would be to substantially deviate from the
expectations and intent of the Parties in entering into this Agreement. In the
event any provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the Parties shall use reasonable best efforts to substitute a
valid, legal and enforceable provision which, insofar as practical, implements
the purposes hereof.

11.6 No Waiver; Cumulative Remedies. Any term or condition of this Agreement may
be waived at any time by the Party that is entitled to the benefit thereof, but
no failure or delay on the part of the Sellers, on the one hand, and Purchaser,
on the other hand, in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. No waiver of any
provision hereof shall be effective unless the same shall be in writing and
signed by the Party giving such waiver. The remedies herein provided are
cumulative and not exclusive of any remedies provided by applicable Law except
as expressly set forth herein.

11.7 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This
Agreement (other than Exhibit N), and any dispute arising out of, relating to or
in connection with this Agreement (other than Exhibit N) shall be governed by
and construed in accordance with the Laws of the State of Delaware, without
giving effect to any choice or conflict of Law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the substantive Laws of any jurisdiction other than the State of Delaware.
Subject to Exhibit N, each Party hereto (i) consents to submit itself to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware or,
solely if such court lacks subject matter jurisdiction, the United States
District Court sitting in New Castle County in the State of Delaware (the
“Chosen Courts”), with respect to any dispute arising out of, relating to or in
connection with this Agreement or any transaction contemplated hereby,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(iii) agrees that it will not bring any action arising out of, relating to or in
connection with this Agreement, the Ancillary Agreements or any transaction
contemplated by this Agreement, in any court other than any such court (other
than appeals from the Chosen Courts). The Parties irrevocably and
unconditionally waive any objection to the laying of venue of any Action arising
out of this Agreement or the transactions contemplated hereby in the Chosen
Courts, and hereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such Action brought in any such
court has been brought in an

 

57



--------------------------------------------------------------------------------

inconvenient forum. Each Party hereby agrees that service of any process,
summons, notice or document by U.S. registered mail to the respective addresses
set forth in Section 11.3 shall be effective service of process for any
proceeding arising out of, relating to or in connection with this Agreement or
the transactions contemplated hereby. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

11.8 Counterparts. This Agreement and any amendment or supplement hereto may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument. This Agreement shall become binding when any number of counterparts,
individually or taken together, shall bear the signatures of all Parties. This
Agreement may be executed and delivered by facsimile or any other electronic
means, including “.pdf” or “.tiff” files, and any facsimile or electronic
signature shall constitute an original for all purposes.

11.9 Assignments. None of the Parties shall be permitted to assign this
Agreement or any of its rights or obligations under this Agreement without
Forest’s (in the case of Purchaser) or Purchaser’s (in the case of the Sellers)
express, prior written consent, except that each Party may assign this Agreement
or any of its rights hereunder, in whole or in part, to an Affiliate without the
other Parties’ consent; provided, that no such assignment shall relieve such
Party of any of its obligations under this Agreement and no such assignment
shall result in an increase in Transfer Taxes or withholding (or similar Taxes)
on payments to the Sellers hereunder. Any such purported assignment or
sublicense in violation of this Agreement shall be null and void ab initio.

11.10 Reservation of Rights; No Implied Licenses. All rights in or to
Intellectual Property not expressly assigned, licensed, covenanted or otherwise
conveyed to Purchaser under this Agreement are reserved by the Sellers and their
respective Affiliates. Nothing contained in this Agreement shall be construed as
conferring any rights by implication, estoppel or otherwise, under any
Intellectual Property, other than the rights expressly granted under this
Agreement.

11.11 No Third Party Beneficiaries. Except as otherwise expressly provided in
Sections 6.8, 9.2(a) or Section 9.2(b), this Agreement is for the sole benefit
of the Parties and their permitted assigns and nothing herein, express or
implied, shall give or be construed to give to any Person, other than the
Parties and such permitted assigns, any legal or equitable rights hereunder.

11.12 Further Assurances. Subject to the terms and conditions of this Agreement,
at any time or from time to time after the execution of this Agreement, each of
the Parties, at its own expense, shall execute and deliver such instruments of
transfer, provide such materials and information and take such other actions as
may reasonably be necessary, proper or advisable, to the extent permitted by
Law, to fulfill its obligations under this Agreement.

11.13 Equitable Relief. The Parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, and that the
Parties shall be entitled to an injunction

 

58



--------------------------------------------------------------------------------

or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement. Each Party hereby waives (a) any
requirement that the other Parties post a bond or other security as a condition
for obtaining any such relief, and (b) any defenses in any action for specific
performance, including the defense that a remedy at law would be adequate.

(Signature Page Follows)

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
authorized officers of Purchaser and the Sellers as of the date first above
written.

 

FOREST LABORATORIES, LLC By: /s/ Sigurd Kirk Name: Sigurd Kirk Title: Senior
Vice President, Corporate Business Development
FOREST LABORATORIES HOLDINGS LIMITED By: /s/ Robert Bailey Name: Robert Bailey
Title: Authorized Signatory FOREST LABORATORIES CANADA INC. By: /s/ Robert
Bailey Name: Robert Bailey Title: Secretary ASTRAZENECA UK LIMITED By: /s/
Adrian Kemp

Name: Adrian Kemp

Title: Company Secretary

ACTAVIS PLC By: /s/ Sigurd Kirk Name: Sigurd Kirk Title: Senior Vice President,
Corporate Business Development

[Signature Page to Asset Purchase Agreement]

 